 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOUTHWEST GEORGIA FINANCIAL CORPORATION PENSION RETIREMENT PLAN

 

 

 

As Amended and Restated

 

Effective as of January 1, 2015

 

 

 

 

 

 

 

 

 

 

 

24079548v1

 

 

Table of Contents

 

Page

 

 

ARTICLE I CONSTRUCTION AND
DEFINITIONS..................................................................3

 

ARTICLE II MEMBERSHIP IN THE RETIREMENT PLAN
.....................................................14

 

2.1       Initial Membership
................................................................................................14

2.2       Resumption of Membership
..................................................................................14

2.3       Termination
..........................................................................................................14

2.4       Membership Requirement Effective as of May 1,
1999..........................................14

2.5       Qualified Military Services
....................................................................................14

2.6       Moultrie Insurance Agency Membership
...............................................................15

2.7       Waiver of
Participation..........................................................................................15

2.8       Empire Financial Services, Inc.
Membership..........................................................15

2.9       Sylvester Banking Company Membership
.............................................................15

2.10       Sylvester Banking Company Pension Plan
...........................................................15

 

ARTICLE III MONTHLY RETIREMENT INCOME
.................................................................16

 

3.1       General.................................................................................................................16

3.2       Normal Retirement
...............................................................................................16

3.3       Late Retirement
....................................................................................................20

3.4       Early
Retirement....................................................................................................20

3.5       Disability
Retirement..............................................................................................20

3.6       Method of Payment of Retirement Benefits
............................................................21

3.7       Suspension Of Benefits
.........................................................................................23

 

ARTICLE IV DEATH BENEFITS
..............................................................................................25



4.1       Incidental Death Benefits for Eligible Spouse
.........................................................25

4.2       Death Benefits in Absence of Surviving Eligible Spouse
.........................................26

4.3       Special Military Death Benefit
...............................................................................26

 

ARTICLE V VESTING AND TERMINATION OF
EMPLOYMENT........................................27

 

5.1       Vested Interest
.....................................................................................................27

5.2       Method of Payment of Benefits to Member Separating from Service

before Retirement
Date..........................................................................................28

5.3       Lump Sum Cash-Out
Distribution...........................................................................28

5.4       Buy-Back
.............................................................................................................28

5.5       Determination Of Present Value
.............................................................................29

 

ARTICLE VI LIMITATIONS ON BENEFITS, NON-DISTRIBUTION

ALIENATION AND ASSIGNMENT, AND RIGHTS OF MEMBERS ........30

 

6.1       Limitation on Benefits for Limitation Years Beginning Before July 1,

2007
....................................................................................................................30

6.2       Limitation on Benefits for Limitation Years Beginning On or After July
1,

 

 

Table of Contents

(continued)

  

Page

 

 

6.3       Special Rules for Benefits Payable to Highly Compensated Employees
................37

6.4       No Assignment of
Benefits..................................................................................37

6.5       Commencement of Benefits
................................................................................38

6.6       Minimum Distribution Requirements:
...................................................................39

6.7       Reversion
...........................................................................................................47

 

ARTICLE VII CONTRIBUTIONS BY THE EMPLOYER
......................................................48

 

7.1       Employer Contributions
.....................................................................................48

7.2       Funding and Investment Policy
...........................................................................48

7.3       Payment of
Expenses..........................................................................................48

 

ARTICLE VIII AMENDMENT AND TERMINATION OF PLAN
.........................................49

 

8.1       Right to Amend
..................................................................................................49

8.2       Right to
Terminate...............................................................................................49

8.3       Allocation upon Termination
................................................................................49

8.4       Vesting upon Termination or Partial Termination
..................................................49

8.5       Distributions upon Termination
............................................................................49

8.6       Reversions upon
Termination...............................................................................50

 

ARTICLE IX PLAN
ADMINISTRATOR..................................................................................51

 

9.1       Designation
.........................................................................................................51

9.2       Compensation and Records
.................................................................................51

9.3       Duties and Powers; Claims Review
Procedures....................................................51

9.4       Authorization of Payments
...................................................................................53

9.5       No Discrimination
...............................................................................................53

9.6       Retention of Agents
.............................................................................................53

 

ARTICLE X THE TRUST FUND AND
TRUSTEE....................................................................54

 

10.1       General..............................................................................................................54

10.2       Disposition of Trust
Fund...................................................................................54

10.3       Right of Removal
...............................................................................................54

10.4       Powers of Trustee
.............................................................................................54

10.5       Interest-Bearing Deposit With Employer
............................................................54

10.6       Integration of Trust Agreement
...........................................................................54

 

ARTICLE XI MISCELLANEOUS PROVISIONS
....................................................................55

 

11.1       Prohibition Against Diversion
..............................................................................55

11.2       Prudent Man Rule
..............................................................................................55

11.3       Responsibilities of Parties
...................................................................................55

11.4       Reports Furnished
Members...............................................................................55

11.5       Reports Available to Members
...........................................................................55

 

 

Table of Contents

(continued)

 

  

    Page

 

 

11.7       Merger or Consolidation of Employer
..............................................................56

11.8       Plan Continuance
Voluntary.............................................................................56

11.9       Suspension of
Contributions.............................................................................56

11.10 Agreement Not An Employment Contract
............................................................56

11.11 Facility of Payments
............................................................................................56

11.12 Unclaimed Benefits
..............................................................................................57

11.13 Governing Law
....................................................................................................57

11.14 Headings No Part of
Agreement...........................................................................57

11.15 Merger or Consolidation of Plan
...........................................................................57

11.16
Indemnification.....................................................................................................58

11.17 Direct Transfer of Eligible Rollover
Distributions....................................................58

 

ARTICLE XII TOP-HEAVY
PROVISIONS............................................................................60

 

12.1       Application
......................................................................................................60

12.2       Definitions
.......................................................................................................60

12.3       Accrual of Minimum Benefit
.............................................................................60

12.4       Vesting.............................................................................................................61

12.5       Post-EGTRRA Top-Heavy Provisions
.............................................................61

 

ANNEX A
.............................................................................................................................
A-1

 

ANNEX B
...............................................................................................................................B-1

 

 

 

24079548v1 iii

 

 

SOUTHWEST GEORGIA FINANCIAL CORPORATION PENSION RETIREMENT PLAN

 

SOUTHWEST GEORGIA FINANCIAL CORPORATION, a holding company organized under the
laws of the State of Georgia, (the “Employer”) hereby amends and restates the
Southwest Georgia Financial Corporation Pension Retirement Plan (the “Plan”),
generally effective as of January 1, 2015.

 

W I T N E S SE T H:

 

Effective January 1, 1976, the Plan was established by the Employer to assist
its Employees in providing a life income for their support after they have
retired from the employment of the Employer.

 

Effective as of January 1, 2000, the Plan was amended and restated to conform to
the provisions of the Internal Revenue Code of 1986, as amended (the “Code”),
the Employee Retirement Income Security Act of 1974 (“ERISA”), the pension
provisions of the General Agreement on Tariffs and Trade (“GATT”); the Uniformed
Services Employment and Reemployment Rights Act of 1994 (“USERRA”), the Small
Business Job Protection Act of 1996 (“SBJPA”), the Tax Reform Act of 1997 (“TRA
‘97”), the Internal Revenue Restructuring and Reform Act of 1998, and the
Community Renewal Tax Relief Act of 2000.

 

Effective as of March 1, 2005, the Plan was amended and restated to incorporate
the prior amendments to the Plan, including certain provisions required by the
Economic Growth and Tax Relief Reconciliation Act of 2001 (“EGTRRA”), and for
certain other purposes (the “2005 Amendment and Restatement”). The provisions of
the 2005 Amendment and Restatement only apply to those eligible employees who
terminate employment with the Employer on or after March 1, 2005, or such later
date as may apply for a provision which becomes effective after. Benefits
payable to or on behalf of a Member who terminates employment prior to March 1,

2005 shall not be affected by the terms of any Plan amendment adopted after such
Member’s termination of employment, unless the amendment provides otherwise.

 

Effective December 31, 2006, the Plan was frozen as provided herein. No new
Members are allowed to enter the Plan after December 31, 2006 and, except as
otherwise provided, no additional benefits shall accrue under the Plan after
December 31, 2006.

 

The Employer again amended and restated the Plan, generally effective as of
January 1, 2009, to reflect good faith compliance with final regulations under
Code Section 415, the requirements of the Pension Protection Act of 2006, the
Worker, Retiree and Employer Recovery Act of 2008, the Heroes Earnings
Assistance and Relief Tax Act of 2008 and for certain other purposes.

 

The Employer now desires to amend and restate the Plan to comply with the Small
Business Jobs Act of 2010 (“SBJA”), the Preservation of Access to Care for
Medicare Beneficiaries and Pension Relief Act of 2010 (“PRA 2010”), the Moving
Ahead for Progress in the 21st Century Act (“MAP-21”), the American Taxpayer
Relief Act of 2012 (“ATRA”) and the applicable statutory or regulatory changes
included on the 2013 Cumulative List. Except as otherwise provided, this
amendment and restatement shall be effective as of January 1, 2015.

 

 

 

Except as otherwise provided herein, the provisions of the amended and restated
Plan only apply to those eligible employees who terminate employment with the
Employer on or after January 1, 2015 or such later date as may apply for a
provision which becomes effective after January 1, 2015. Benefits payable to or
on behalf of a Member who terminates employment prior to January 1, 2015 shall
not be affected by the terms of any Plan amendment adopted after such Member’s
termination of employment, unless the amended and restated Plan or applicable
law provides otherwise.

 

 

ARTICLE I CONSTRUCTION AND DEFINITIONS

Any words herein used in the masculine shall be read and construed in the

feminine where appropriate. Words in the singular shall be read and construed as
though used in the plural in all cases where the context so requires.

 

As used herein, the following words and phrases shall have the meanings
specified below, unless a different meaning is plainly required by the context:

 

1.1 The term “Accrued Benefit” as of any date shall be, in the case of a Member
who is credited with at least one (1) Hour of Service on or after January 1,
1988, equal to the Monthly Retirement Income calculated pursuant to Section
3.2(b), 3.2(c), or 3.2(d) (using his Average Monthly Earnings as of the date of
calculation). In no event, however, shall any Member’s Accrued Benefit as of:

 

(a) January 1, 1988, be less than it was on December 31, 1987;

 

(b)       January 1, 2000 be less than it was on December 31, 1999; and

 

(c) January 1, 2001 be less than it was on December 31, 2000.

 

Notwithstanding the preceding, the Plan is frozen as of December 31, 2006, as
provided herein.

 

1.2 The term “Actuarial Equivalent” shall mean a benefit of equivalent value
determined in accordance with the provisions of the Plan, as certified by the
Actuary. Effective January 1, 2000, the term “Actuarial Equivalent” shall mean a
form of benefit differing in time, period or manner of payment from a specific
benefit provided under the Plan but having the same value when computed using
mortality according to the 1971 Group Annuity Mortality Table for males and an
8% per annum compounded interest rate. Notwithstanding the foregoing, for the
purposes of determining the amount of any lump sum payment under the Plan paid
on or after January 1, 2000, the mortality table shall be the table prescribed
by the Commissioner of Internal Revenue pursuant to Rev. Rul. 95-6 (as hereafter
amended or modified) and the interest rate shall equal the annual rate of
interest on 30-year Treasury securities as published by the Commissioner of
Internal Revenue for the second full calendar month preceding the first day of
the Plan Year during which occurs the date of distribution commencement. For
purposes of determining the amount of any lump sum payment under the Plan paid
prior to January 1, 2000, the interest rate shall be the Applicable Interest
Rate under Section 5.5(d) of the prior plan document and the 1971 Group Annuity
Mortality Table for males. Effective for distributions with an Annuity Starting
Date on or after December 31, 2002 but before January 1, 2008, the applicable
mortality table to be used for purposes of: (i) satisfying the requirements of
Code Section 417(e) as set forth in Sections 5.3 and 5.5 of the Plan; and (ii)
adjusting any benefit or limitation under Code Section 415(b)(2)(B), (C), or (D)
as set forth in Section 6.1 of the Plan, shall be the applicable mortality table
prescribed in Rev. Rul. 2001-62, the 1994 Group Annuity Reserving Table (94
GAR).

 

 

Notwithstanding the foregoing, for the purposes of determining the present value
of a benefit payment that is subject to Code Section 417(e) on or after January
1, 2008, the applicable interest rate shall be the adjusted first, second, and
third segment rates applied under the rules similar to the rules of Code Section
430(h)(2)(C) for the second month preceding the first day of the Plan Year in
which the annuity starting date occurs (stability period). For this purpose, the
first, second, and third segment rates are the first, second, and third segment
rates which would be determined under Code Section 430(h)(2)(C) if:

 

(a) Code Section 430(h)(2)(D) were applied by substituting the average yields
for the month described in the preceding paragraph for the average yields for
the 24-month period described in such section, and

 

(b)       Code Section 430(h)(2)(G)(i)(II) were applied by substituting “Section

417(e)(3)(A)(ii)(II) for “Section 412(b)(5)(B)(ii)(II),” and

 

(c) The applicable percentage under Code Section 430(h)(2)(G) is treated as
being 20% in 2008, 40% in 2009, 60% in 2010, and 80% in 2011; and

 

the applicable mortality table shall be the annual mortality table, modified as
appropriate by the Secretary of the Treasury based on the mortality table
specified for the Plan Year under subparagraph (A) of Code Section 430(h)(3)
(without regard to subparagraph (C) or (D) of such section) as published in
rulings, notices or other guidance. In the event there is a change to the
published mortality table, such change shall be effective as of the latest
permissible date as set forth in such published rulings, notice or other
guidance issued by the Secretary of the Treasury.

 

1.3       The term “Actuary” shall mean an individual enrolled by the Joint
Board for the

Enrollment of Actuaries under Section 3042 of the Employee Retirement Income
Security Act of

1974, as amended from time to time (“ERISA”), or a firm of actuaries, at least
one of whose members has been so enrolled.

 

1.4       The term “Anniversary Date” shall mean January 1 of each year.

 

1.5 The term “AnnuityStartingDate” shall mean the first day of the first period
for which an amount is received or receivable as an annuity or, in the case of a
benefit not payable in the form of an annuity, the first day on which all events
have occurred which entitle the relevant Member to such benefit.

 

1.6 The term “Average Monthly Earnings” (as of any date specified in the Plan
provision in question) shall mean an Employee’s average monthly Earnings for the
period of sixty (60) consecutive months within the preceding ten (10) year
period which shall produce the highest average for him. If the Employee has
completed less than sixty (60) consecutive months of service prior to the
respective date, the term “Average Monthly Earnings” shall mean the average of
the Monthly Earnings for the months immediately preceding such date.
Notwithstanding the foregoing, this Plan shall only take into account the
Monthly Average Earnings that are earned for periods of service prior to the
Freeze Date.

 

1.7       The term “Beneficiary” shall mean, in the case of a married Member,
the Eligible

Spouse of such Member, provided the Eligible Spouse survives the Member and does
not

 

 

consent to the designation of another Beneficiary in accordance with Sections
3.6, or 5.2 of this Plan and Code Section 417(a)(2)(A). In the case of any other
Member, the term “Beneficiary” shall mean the person or persons, including any
estate or trust, designated from time to time by such Member (in such form as
the Plan Administrator may prescribe and with such priorities and conditions as
the Member shall specify and the Plan Administrator shall agree to) to receive
any death benefit that may be payable hereunder, if such person or persons
survive the Member and are in existence after the Member’s death. If a deceased
member is not survived by a Beneficiary determined under the above provisions of
this Section 1.7, or if no Beneficiary is effectively named under the above
provisions of this Section 1.7, the Beneficiary shall be deemed to be the person
or persons in the first of the following classes of beneficiaries with one or
more members of such class then surviving or in existence;

 

(a) The Member’s surviving Eligible Spouse; (b) The Member’s descendants, per
stirpes; or (c) The Member’s estate.

1.8       The term “Board” or “Board of Directors” shall mean the Employer’s
Board of

Directors.

 

1.9 The term “BreakinService” shall, as a general rule, mean a 12-month
eligibility, vesting or benefit accrual computation period during which the
Employee has not completed more than 500 Hours of Service. The aggregate Break
in Service shall be the number of consecutive 12-month computation periods
during which the Employee has not completed more than 500 Hours of Service. If
the respective 12-month computation periods is to switch pursuant to the
definition of Year of Service and if the Employee does not complete more than
500 Hours of Service during the last 12-month computation period that commences
prior to the switch, the

12-month computation period for determining whether the Employee incurs
consecutive one year Breaks in Service shall continue to be based on the
12-month computation period in effect before the switch until more than 500
Hours of Service are completed during one such 12-month computation period.

 

Notwithstanding any provision of this Plan to the contrary, for purposes of
determining whether a Member incurs a Break in Service for the respective
computation period, such Member shall be credited with up to 501 Hours of
Service for a “birth-related” absence. For these purposes, an Employee’s absence
from work shall be regarded as “birth-related” if it is occasioned by that
Employee’s pregnancy, is by reason of the birth of a child of that Employee or
the placement of a child with the Employee in connection with the adoption of
such child by that Employee, or is for the purpose of caring for such child for
a period beginning immediately after the birth or placement. The Employee shall
be credited with up to 501 Hours of Service which otherwise would normally have
been completed by that Employee but for such “birth- related” absence. If it is
not possible to determine the Hours of Service which otherwise would normally
have been completed, that Employee shall be deemed to complete 8 Hours of
Service for each normal workday of absence, not to exceed 501 Hours of Service
in the aggregate. These Hours of Service shall be credited during the
computation period during which the absence begins if the Employee does not
otherwise complete more than 500 Hours of Service during that

 

 

computation period; otherwise, these Hours of Service shall be credited during
the immediately following computation period. No credit shall be given for a
“birth-related” absence, however, unless the Employee furnishes to the Plan
Administrator such timely information as shall be reasonably necessary, in the
Plan Administrator’s discretion, to establish the existence of a “birth-related”
absence and the length of that “birth-related” absence.

 

Notwithstanding any provision of this Plan to the contrary, a Member will not
incur a Break in Service while on qualified military service in accordance with
the terms of Code Section 414(u)(8) and the provisions of the Uniformed Services
Employment and Reemployment Rights Act (USERRA).

 

1.10 The term “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time. All references herein to the Code shall be deemed to refer to
the Internal Revenue Code of 1986, and the regulations established pursuant
thereto, as they now exist or as they may hereafter be amended. Any reference
herein to a specific section of the Code shall be deemed to refer to such
section and the regulations established pursuant thereto, as they now exist or
as they may hereafter be amended.

 

1.11 The term “Death Benefit” shall mean any benefit paid to an Eligible Spouse
or Beneficiary at the death of a Member, Terminated Member, or Retired Member,
as provided under the terms of the Plan.

 

1.12 The term “Early Retirement Date” shall mean, in the case of each Member who
has attained the age of 55 and has completed at least 15 Years of Service, the
first day of the month immediately following or coincident with the later of (a)
the date such Member leaves the employ of the Employer in accordance with
Section 3.4 hereof or (b) the date the Member directs in writing shall be his
Early Retirement Date. Notwithstanding anything herein to the contrary, for
purposes of determining whether a Member has satisfied the eligibility
requirements for Early Retirement, he shall receive credit for all Years of
Service completed after the Freeze Date.

 

1.13 The term “Earnings” shall mean compensation which is paid to a Member by
the Employer during the Plan Year and which is includable in the Member’s gross
income for federal income tax purposes, as reported on the Member’s Form W-2;
provided, however, that the following income shall be excluded (i) any and all
commission income and (ii) income from the exercise of stock options, stock
appreciation rights, restricted stock, restricted stock units and similar
grants. Any amounts contributed by the Employer on behalf of an Employee
pursuant to a salary reduction agreement which is not includable in the gross
income of the Employee under Code Sections 125, 132(0(4), 401(k), 402(a)(8),
402(h) or 403(b) shall be included in Earnings. Prior to January 1, 1997, in the
case of a Member who is a member of the family of: (i) a 5% owner or (ii) a
Highly Compensated Employee in the group consisting of the ten Highly
Compensated Employees paid the greatest annual earnings during such Plan Year,
each as determined under Section 414(q)(6) of the Code, as in effect prior to
January 1, 1997, the Member’s annual Earnings, for all Plan Years prior to
January 1, 1997, shall include any annual Earnings received from the Employer by
such Member’s spouse and any lineal descendants of the Member who have not
attained age 19 before the close of such Plan Year. The Earnings of any Member
taken into account in determining benefit accruals under the Plan for any Plan
Year

 

 

beginning after December 31, 2001, shall not exceed $200,000 as adjusted for
cost-of-living increases in accordance with Section 401(a)(17)(B) of the Code
and such limit shall be retroactively applied to determine such Member’s
benefit. Thus Earnings of any Member taken into account in determining benefit
accruals under the Plan for any Plan Year beginning after December 31, 2004,
shall not exceed $210,000. Earnings means compensation during the Plan Year or
such other consecutive 12-month period over which compensation is otherwise
determined under the Plan (the determination period). The $210,000 limit on
earnings shall be adjusted for cost-of-living increases in accordance with Code
Section 401(a)(17)(B). The cost- of-living adjustment in effect for a calendar
year applies to Earnings for the determination period that begins with or within
such calendar year. Notwithstanding the foregoing, this Plan shall only take
into account the Earnings that are earned for periods of service prior to the
Freeze Date and Earnings that are earned for periods of service after the Freeze
Date shall not be taken into account for purposes of the Plan.

 

1.14 The term “Effective Date” shall mean the date on which this amendment and
restatement is effective, January 1, 2015, except where otherwise indicated in
the text of this Plan. The original effective date of the Plan was January 1,
1976.

 

1.15 The term “Eligible Spouse” shall mean the legally married spouse of the
Member at the earlier of the Member’s date of death or the Member’s Annuity
Starting Date, provided the Member and his spouse have been married for at least
one year as of such date. However, if a Member marries within one (1) year
before his Annuity Starting Date and the Member and such Spouse have been
married for at least one (1) year on or before the date of the Member’s death,
such persons shall be treated as having been married one (1) year on the
Member’s Annuity Starting Date.

 

1.16 The term “Employee” shall mean any person who is an Employee (such term
having its customary meaning) of the Employer and who is receiving remuneration
for personal services rendered to the Employer (other than as an independent
contractor). In addition, the term Employee shall include leased employees
within the meaning of Code Section 414(n)(2) unless (i) such leased employees
constitute less than twenty percent (20%) of the Employer’s non- highly
compensated work force within the meaning of Code Section 414(n)(5)(C)(ii), and
(ii) such leased employees are covered by a plan described in Code Section
414(n)(5), in which event such leased employees shall not be considered
Employees for purposes of this Plan. Leased employees shall not be eligible to
participate in this Plan. Further, the following Employees shall not be eligible
to participate in the Plan:

 

(a) Employees whose terms and conditions of employment are determined by
collective bargaining with a union or an affiliate thereof representing such
persons and with respect to whom inclusion in the Plan has not been provided for
in the collective bargaining agreement;

 

(b)       Any individual who is an independent contractor.

 

An independent contractor who is recharacterized by the Internal Revenue Service
as a common law employee will not be considered as described in paragraph (b)
for periods on and after the recharacterization. The individual also will not be
considered as described in

 

 

paragraph (b) for periods before the characterization, unless the Employer has
classified the individual as an independent contractor in good faith, and the
individual was part of a group of independent contractors identified by similar
work requirements. An individual’s ineligibility under the previous sentence has
no bearing on whether the individual is an excludable employee for purpose of
the nondiscrimination tests under Code Sections 401(b) and 401(a)(4).

 

1.17 The term “Employer” shall mean Southwest Georgia Financial Corporation, its
successors and assigns, and, subject to the provisions of Section 11.7, any
business into which the Employer may be merged or consolidated or to which
substantially all of its assets may be transferred. The term shall also mean
Southwest Georgia Bank, any other affiliate of Southwest Georgia Financial
Corporation which shall, with Southwest Georgia Financial Corporation’s prior
written consent, adopt this Plan, and any successor or assign of such an
Employer. In the event such an affiliate does so become a participating
employer, it shall contribute to the Plan, and its Employees shall be entitled
to benefits thereunder, in accordance with its term, subject to the following
special provisions:

 

(a) The contribution of each Employer shall be equal to that amount necessary to
fund the benefits accrued by its Employees in accordance with the funding
methods and policies established under Article VII hereof.

 

(b) In computing the Hours of Service of a person who is in the employ of only
one of the Employers hereunder at the same time, the period of service of such
person with any of the Employers shall be counted, and a transfer of an Employee
from the employment of one Employer to the employment of another shall not
interrupt his service, nor shall such a transfer constitute a termination of
employment under the terms of this Plan.

 

(c) In the event of a transfer of any Member from the employment of one employer
to the Employment of another Employer, he shall be considered and treated
thereafter as a Member who is an Employee of the Employer to which he is
transferred, except, if such Member thereafter forfeits all or a part of his
interest under any of the provisions of the Plan, the Plan Administrator shall
divide such forfeiture for the purpose of allocation in an equitable manner,
considering all the circumstances, between the two Employers.

 

In the event of such a transfer, the contribution of each Employer with respect
to the accrued benefits of such transferring Member shall be an amount
determined by allocating the total contribution thus necessary to the Employers
on the basis of the amount of wages or salary earned with each such Employer
during its fiscal year in which the transfer takes place.

 

1.18       The term “ERISA” shall mean the Employee Retirement Income Security
Act of

1974, as amended from time to time, and the regulations established pursuant
thereto, as they now exist or as they may hereafter be amended. Any reference
herein to a specific section of ERISA shall be deemed to refer to such section
and the regulations established pursuant thereto, as they now exist or as they
may hereafter be amended.

 

1.19 The term “Forfeiture” shall mean the portion of a Member’s Accrued Benefit
which is not vested in accordance with Section 5.1, and which is applied as
provided in the Plan to reduce Employer contributions which would otherwise be
required.

 

 

1.19A The term “Freeze Date” shall mean December 31, 2006, the date on which the

Plan is frozen for purposes of new Members and accrual of benefits, as set forth
herein.

 

1.20       The term “Hour of Service” or “Hour” means:

 

(a) Each hour for which an Employee is paid, or entitled to payment, by the
Employer for the performance of duties. These hours shall be credited to the
Employee for the computation period in which the duties are performed; and

 

(b) Each hour for which an Employee is paid, or entitled to payment, by the
Employer on account of a period of time during which no duties are performed
(irrespective of whether the employment relationship has terminated) due to
vacation, holiday, illness, incapacity (including disability), jury duty,
military duty or leave of absence, provided, however, that under this paragraph
(2):

 

(i) No more than 500 Hours of Service shall be credited for any single
continuous period (whether or not such period occurs in a single computation
period) during which the Employee performs no duties;

 

(ii) No hours shall be credited if such payment is made or due under a plan
maintained by the Employer solely for purposes of complying with applicable
worker’s compensation, unemployment insurance or disability insurance laws; and

 

(iii)       No hours shall be credited for a payment which reimburses an

Employee for medical or medically related expenses incurred by the Employee; and

 

(c) Each hour for which back pay, irrespective of mitigation of damages, is
either awarded or agreed to by the Employer. These hours shall be credited to
the Employee for the computation period to which the award or agreement pertains
rather than the period in which the award, agreement, or payment is made. The
same Hours of Service shall not be credited under paragraphs (a) or (b), as the
case may be, and this paragraph (c). Crediting of hours for back pay awarded or
agreed to with respect to periods described in paragraph (b) shall be subject to
the limitations of that paragraph.

 

(d) Hours of Service credited under the Plan shall be calculated and credited
subject to the rules and restrictions set forth in Department of Labor
Regulations Section

2530.200b-2(b), (c) and (f) which are incorporated herein by this reference.

 

(e) The method of determining Hours of Service under the Plan shall be in
accordance with Department of Labor Regulations Section 2530.200b-3 and shall be
applied in a consistent and non-discriminatory manner to Employees or classes of
Employees.

 

(f) Notwithstanding the foregoing, neither an Employee nor a Member shall earn
or be credited with an Hour of Service after the Freeze Date for purposes of
determining eligibility to participate or to calculate such Member’s Accrued
Benefit. Following the Freeze Date, Hours of Service shall continue to be
counted for purposes of determining Years of Service to determine a Member’s
Early Retirement Date pursuant to Section 1.12, his Vested Interest

 

 

determined pursuant to Section 5.1 and his eligibility for an Early Retirement
benefit pursuant to

Section 3.4.

 

1.21 The term “Key Employee” means an Employee defined in Code Section 416(i)
and the Treasury regulations thereunder. Generally, they shall include any
Employee or former employee (and his Beneficiaries) who, at any time during the
Plan Year or any of the preceding four Plan Years, is:

 

(a) an officer of the Employer (as that term is defined within the meaning of
the regulations under Code Section 416) for any such Plan Year having 415
Compensation greater than $135,000 (as adjusted under Code Section 415(i)(1) for
that Plan Year).

 

(b) a “five percent owner” of the Employer. “Five percent owner” means any
person who owns (or is considered as owning within the meaning of Code Section
318) more than 5% of the outstanding stock of the Employer or stock possessing
more than 5% of the total combined voting power of all stock of the Employer or,
in the case of an unincorporated business, any person who owns more than 5% of
the capital or profits interest in the Employer. In determining percentage
ownership hereunder, employers that would otherwise be aggregated under Code
Section 414(b), (c), and (m) shall be treated as separate employers.

 

(c) a “one percent owner” of the Employer having an annual 415

Compensation from the Employer of more than $150,000 as adjusted by the Internal
Revenue Service. “One percent owner” means any person who owns (or is considered
as owning within the meaning of Code Section 318) more than 1% of the
outstanding stock of the Employer or stock possessing more than 1% of the total
combined voting power of all stock of the Employer or, in the case of an
unincorporated business, any person who owns more than 1% of the capital or
profits interest in the Employer. In determining percentage ownership hereunder,
employers that would otherwise be aggregated under Code Section 414(b), (c), and
(m) shall be treated as separate employers. However, in determining whether an
individual has 415 Compensation of more than $150,000 as adjusted by the
Internal Revenue Service, 415 Compensation from each employer required to be
aggregated under Code Section 414(b), (c), and (m) shall be taken into account.

 

1.22 The term “LateRetirementDate” shall mean the first day of any month which
is subsequent to the Member’s Normal Retirement Date and which is coincident
with or immediately following the day the Member terminates employment with the
Employer for any reason other than death.

 

1.23 The term “Member” shall mean any Employee of the Employer who has become a
Member as provided in Article II hereof.

 

1.24       The term “Monthly Earnings” shall mean 1/12th of Earnings as defined
in Section

1.13. A Member’s Monthly Earnings shall be appropriately adjusted by the Plan
Administrator to an annual basis if he receives compensation for less than the
full Plan Year.

 

1.25 The term “MonthlyRetirementIncome” shall mean a monthly income due to, or
with respect to, a Retired Member which shall commence as of his Early, Normal,
or Late Retirement Date, or which shall commence upon his death pursuant to the
terms of Section 4.1.

 

 

Such “Monthly Retirement Income” shall continue for the period indicated in
Article III or IV

hereof.

 

1.26 The term “Normal Retirement Date” shall mean the first day of the month
coincident with or immediately preceding the Member’s 65th birthday (“Normal
Retirement Age”). A Member shall become fully vested and his Accrued Benefit
shall become nonforfeitable as of his Normal Retirement Age.

 

1.27 The term “Plan” shall mean the pension plan set forth herein, as amended
from time to time, which is known as the Southwest Georgia Financial Corporation
Pension Retirement Plan.

 

1.28 The term “Plan Administrator” shall mean the individual or entity (which
may be a committee) which will be appointed by and serve at the pleasure of the
Employer to administer and manage the Plan in accordance with Article IX. In the
event that the Employer has not appointed a Plan Administrator, or in the event
that the Plan Administrator appointed by the Employer has resigned, been removed
or is otherwise disabled from serving, the term Plan Administrator shall mean
the Employer.

 

1.29 The term “Plan Year” shall mean the twelve month period beginning on
January 1 and ending on December 31, which shall also serve as the “limitation
year” for purposes of Section 415 of the Code.

 

1.30 The term “Qualified Joint and Survivor Annuity” shall mean an annuity for
the life of the Member with a survivor annuity for the life of his Eligible
Spouse which is equal to fifty percent (50%) of the amount of the annuity
payable during the joint lives of the Member and his Eligible Spouse, and which
is the Actuarial Equivalent of a 5-year certain annuity for the life of the
Member.

 

1.31 The term “Retired Member” shall mean any Member of the Plan who has
terminated his employment after qualifying for retirement under Section 3.2,
3.3, 3.4, or 3.5. Retirement shall be considered to commence on the day
immediately following the Member’s last day of employment by the Employer or, if
later, the last day of an authorized leave of absence.

 

1.32       The term “Sylvester Plan” shall mean the Sylvester Banking Company
Pension

 

Plan.

 

 

1.33       The term “Sylvester Member” shall mean Members in this Plan who are
former

members of the Sylvester Plan who became Members in the Plan as of January 1,
2005 following the merger of the Sylvester Plan into the Plan.

 

1.34 The term “TerminatedMember” shall mean a Member who does not retire under
Section 3.2, 3.3, 3.4, or 3.5 hereof or die under Section 4.1, who incurs a one
year Break in Service, and who has not again become an active Member.

 

1.35       The term “Total and Permanent Disability” or “Totally and Permanently
Disabled”

shall mean a physical or mental condition which totally and presumably
permanently prevents a

 

 

Member from engaging in any substantially gainful activity and which entitles
the Member to payment under the Employer-sponsored long-term disability
insurance program, assuming that such program is then maintained by the Employer
and covers the Member.

 

1.36       The term “Trust Agreement” shall mean the Trust Agreement adopted
December

9, 1975, as in effect as of the effective date of this amendment and restatement
of the Plan.

 

1.37       The term “Trustee” shall mean the trustee or trustees then serving
under the Trust

Agreement.

 

1.38 The term “Trust Fund” or “Fund” shall mean all contributions to the Trust
together with the earnings and increments thereon, less disbursements made by
the Trustee in accordance with the terms of this Plan.

 

1.39 The term “Year of Service” shall mean a 12-month computation period during
which an Employee completes 1,000 or more Hours of Service. The computation
period initially to be taken into account shall be the 12-month period
commencing with the Employee’s first day of employment with the Employer,
whether or not such employment commenced prior to the original effective date of
the Plan. Whether or not the Employee is credited with at least 1,000

Hours of Service during this initial 12-month computation period, the
computation period shall thereafter be the first calendar year commencing after
the date such employment began and shall include each calendar year thereafter.
In the event such Employee is credited with at least 1,000

Hours of Service during the initial 12-month computation period as well as
during his first full calendar year of employment, such Employee shall be
credited with one Year of Service plus a fraction of a Year of Service, the
numerator of such fractional Year of Service being the number of months during
his first partial calendar year of such employment during which he was credited
with at least one (1) Hour of Service, and the denominator of which is twelve
(12). If an Employee completes at least 1,000 Hours of Service during such
initial 12-month period and such period overlaps two calendar years in neither
of which has the Employee completed at least

1,000 Hours of Service, he shall nevertheless be credited with a Year of Service
for the Plan Year in which he becomes a Member of the Plan but shall not be
credited with any fractional Year of Service as described above. However, in no
event shall this definition be applied to reduce the benefit of a Member under
the Plan computed as of December 31, 1987, using the definition of Years of
Service previously contained in the Plan.

 

Notwithstanding any provision of this Section 1.39 or the Plan generally to the
contrary, a Member who is not credited with at least one (1) Hour of Service on
or after January 1, 1988, shall receive no credit, for purposes of calculating
his Monthly Retirement Income and Accrued Benefit, for Hours of Service
completed after his Normal Retirement Date. Also, again notwithstanding any
provision of this Section 1.39 or the Plan generally to the contrary, if a
Terminated Member is subsequently re-employed and again becomes a Member, or if
a Member’s Break in Service ceases where no termination of employment has
occurred, his “Years of Service” for vesting and benefit accrual purposes shall
not include any periods of employment prior to such re-employment or cessation
of Break in Service only if (i) such Member’s vested percentage pursuant to
Section 5.1 was zero as of the date of termination or commencement of Break in
Service, and (ii) the Member’s Breaks in Service as of his re-employment or
cessation

 

 

of Break in Service equals or exceeds the greater of 5 consecutive years or his
Years of Service for vesting purposes as of his termination date or commencement
of Break in Service.

 

In computing Years of Service hereunder, the period of an Employee’s employment
with any other member of a group of related employers which includes the
Employer shall be counted for participation and vesting purposes (but not for
accrual of benefits purposes unless such other employer has also adopted the
Plan), and a transfer of an Employee from the employ of one such member to the
employ of another member shall not interrupt such Employee’s service. Related
employers shall be determined under Code Section 414(b), (c), (m) and (n), to
include members of a controlled group or corporations, trades or business under
common control, members of an affiliated service group, and entities related
through the leasing of employees.

 

Notwithstanding anything herein to the contrary, no Member shall be credited
with any Years of Service after the Freeze Date for purposes of calculating his
Monthly Retirement Income and Accrued Benefit. A Member shall continue to
receive credit for Years of Service completed after the Freeze Date solely for
purposes of determining the vested interest in his Accrued Benefit as set forth
in Section 1.12 and eligibility for Early Retirement as set forth in Section
5.1.

 

 

ARTICLE II

 

MEMBERSHIP IN THE RETIREMENT PLAN

 

2.1 Initial Membership. An Employee who was a Member under the prior provisions
of this Plan as of the date immediately preceding the Effective Date shall
remain a Member and shall continue to participate in accordance with the
provisions of this amended and restated Plan. Notwithstanding any provision to
the contrary, no Employee shall become a Member in the Plan after the Freeze
Date.

 

2.2 ResumptionofMembership. A Retired or Terminated Member who, prior to the
Freeze Date, returns to the employ of the Employer or completes a Year of
Service after incurring a Break in Service while still employed by the Employer,
shall again become a Member as of the Anniversary Date occurring within the Plan
Year in which he is re-employed or in which he completes a Year of Service
following the Break in Service, whichever is applicable. Any such Member’s
benefit payments shall thereupon be suspended as provided in Section 3.7 of the
Plan. If a Retired or Terminated Member is reemployed as an Employee prior to
the Freeze Date and continues in the employ of the Employer through the last day
of the Plan Year, such individual shall resume his Membership for the Plan Year
of employment, even though he completes not more than 500 Hours of Service
during such Plan Year.

 

Notwithstanding anything herein to the contrary, a Retired or Terminated Member
who, after the Freeze Date, returns to the employ of the Employer or completes a
Year of Service after incurring a Break in Service while still employed by the
Employer, shall not resume Membership in the Plan; provided, however, such
Member may receive credit for additional Years of Service upon reemployment to
the extent provided herein.

 

2.3 Termination. Membership in this Plan shall continue until such Member incurs
a Break in Service, retires in accordance with Section 3.2, 3.3, 3.4, or 3.5,
dies or becomes a Terminated Member as contemplated in Section 5.1 of the Plan.

 

2.4       Membership Requirement Effective as of May 1, 1999. Notwithstanding
Section

2.1, effective May 1, 1999, any Employee who is employed exclusively on a
commissioned basis shall not be eligible to participate in the Plan.

 

2.5       Qualified Military Services.

 

(a) USERRA Provisions. Notwithstanding any provision of this Plan to the
contrary, contributions, benefits, and service credit with respect to qualified
military service will be provided as required under Code Section 414(u).

 

(b)       HEART Provisions.

 

(i)Continued Benefit Accruals. In the case of death or Total and Permanent
Disability occurring on or after January 1, 2007, the Plan shall not provide any
continued benefit accruals under the Plan in the case of a Participant who dies
or becomes Totally and Permanently Disabled while performing qualified military
service.

 

 

(ii)Differential Wage Payments. Subject to all other provisions of the Plan, for
Plan Years beginning on or after January 1, 2009, if a Participant on qualified
military service receives a differential wage payment (as defined in Code
Section 3401(h)(2)), he or she shall be treated as an Employee of the Employer
making the payment, and the differential wage payment shall be treated as
compensation for all purposes of applying the Code except for purposes of
determining benefit accruals under the Plan.

 

2.6 MoultrieInsuranceAgencyMembership. Prior to the Freeze Date and subject to
Section 2.4, an Employee who had been employed by Southwest Georgia Insurance
Services, Inc. (a/k/a Moultrie Insurance Agency) on or after May 1, 1999 became
a Member on the date he first was employed by an Employer and met the
requirements of Section 2.1 where Years of Service included service under
Southwest Georgia Insurance Services, Inc. from and after May 1, 1999 so long as
it did not otherwise duplicate Service under this Plan. No individual can become
a Member in this Plan after the Freeze Date.

 

2.7 WaiverofParticipation. An Employee, leased employee, independent contractor,
Beneficiary or other person with any claim to benefits under the Plan who
provided the Plan Administrator with a knowing, voluntary and irrevocable waiver
of benefits under the Plan in a form satisfactory to the Plan Administrator was
not be eligible to participate in or receive benefits from the Plan and was for
all purposes treated as ineligible.

 

2.8 EmpireFinancialServices,Inc.Membership. Effective January 1, 2002, Empire
Financial Services, Inc., a subsidiary company of Southwest Georgia Financial
Corporation, became an adopting Employer in accordance with Section 1.17 of the
Plan. Effective January 1,

2002 and prior to the Freeze Date, Employees of Empire Financial Services were
eligible to participate in the Plan provided, however, that service under the
Empire Financial Services, Inc. Profit Sharing Plan shall be recognized for
eligibility and vesting but not for accrual of benefits under the Plan. No
individual can become a Member in this Plan after the Freeze Date.

 

2.9 SylvesterBankingCompanyMembership. Effective as of February 27, 2004, the
service of Employees who were employed by Sylvester Banking Company on the
immediately preceding day will be counted as Hours of Service for purposes of
determining eligibility under the Plan. Such Employees who met the Plan’s
eligibility service requirements on February 27,

2004 were immediately eligible to participate in the Plan. In addition prior
service with Sylvester Banking Company shall be recognized for calculating
vesting but not for purposes of determining a Member’s Accrued Benefit under the
Plan (except as provided in Section 2.10 with respect to the Member’s benefit
under the Sylvester Plan).

 

2.10       Sylvester Banking Company Pension Plan. Each participant in the
Sylvester

Banking Company Pension Plan (the “Sylvester Plan”) as of the close of business
on December

31, 2004, shall, in connection with the merger of the Sylvester Plan into the
Plan, become a Member in the Plan effective as of the earlier of the date
specified in Section 2.9 or the close of business on December 31, 2004. The Plan
Administrator shall maintain records adequate to permit the determination of the
amounts transferred attributable to a Sylvester Member’s frozen accrued benefit
under the Sylvester Plan.

 

 

ARTICLE III

 

MONTHLY RETIREMENT INCOME

 

3.1 General. Any Member who terminates his employment with the Employer on or
after his Early, Normal, or Late Retirement Date or by reason of Total and
Permanent Disability shall qualify for retirement under Sections 3.2, 3.3, 3.4,
or 3.5, and his Accrued Benefit shall be fully vested. Monthly Retirement Income
payable under the terms of this Article shall be subject to the restrictions and
limitations of Article VI and shall be paid by the Trustee only by or at the
direction of the Plan Administrator. Neither the Employer, the Plan
Administrator, nor the Trustee shall be under any obligation to pay any Monthly
Retirement Income other than from the Trust Fund.

 

3.2       Normal Retirement.

 

(a) Benefit Computations Prior to January 1, 1988 [Historical provision]. Each
Member who is not credited with at least one (1) Hour of Service on or after
January 1,

1988, who lives to his Normal Retirement Date and who retires on such date shall
be entitled to a monthly retirement benefit, commencing on his Normal Retirement
Date, equal to the greater of (1) $100 or (2) 20% of his Average Monthly
Earnings, plus 15% of his Average Monthly Earnings in excess of $1,000, plus .5%
of his Average Monthly Earnings multiplied by his Years of Service as of his
Normal Retirement Date. Such monthly retirement benefit is then multiplied by a
fraction, the numerator of which is such Member’s Years of Service as of the
date of calculation and the denominator of which is such Member’s Years of
Service at his Normal Retirement Date if he were to live and remain in the
employ of the Employer until his Normal Retirement Date. If the Member has less
than 15 Years of Service, his monthly retirement benefits as determined under
(1) or (2) above shall be reduced by 1/15th for each Year of Service less than
15, but such reduction shall in no event reduce the Member’s monthly retirement
benefit to less than two percent (2%) of his Average Monthly Earnings for each
Year of Service not in excess of ten (10) Years of Service. All such monthly
benefits shall be computed to nearest dollar, with fifty cents ($.50) being
regarded as the next higher dollar.

 

(b)       Benefit Computations After December 31, 1987 And Prior to January 1,

1989[Historicalprovision]. In the case of a Member who retires on his Normal
Retirement Date and who is credited with at least one (1) Hour of Service on or
after January 1, 1988 but is not credited with (1) Hour of Service on or after
January 1, 1989, such Member shall be entitled to a monthly retirement benefit
commencing on his Normal Retirement Date equal to (1) a basic monthly benefit of
thirty-five percent (35%) of such Member’s Average Monthly Earnings plus (2) an
excess benefit equal to three-fourths of one percent (.75%) of such Average
Monthly Earnings in excess of one thousand six hundred sixty-six dollars and
sixty-seven cents ($1,666.67) multiplied by the Member’s Years of Service not in
excess of thirty-five (35) Years of Service. Such monthly retirement benefit is
then multiplied by a fraction, the numerator of which is such Member’s Years of
Service as of the date of calculation and the denominator of which is such
Member’s Years of Service at his Normal Retirement Date if he were to live and
remain in the employ of the Employer until his Normal Retirement Date. The
Member’s total monthly benefit so computed shall be reduced by 1/15th for each
Year of Service fewer than 15 credited to such Member. Provided, however, that
in no event shall the application of this

 

 

Section 3.2(b) result in a Member’s Accrued Benefit on or after January 1, 1988,
being less than such Member’s Accrued Benefit determined as of December 31,
1987, based upon such Member’s Years of Service and Average Monthly Earnings as
of December 31, 1987.

 

(c) Benefit Computations After December 31, 1988 and Prior to January 1,

2001[Historicalprovision]. In the case of a Member who retires on his Normal
Retirement Date (or otherwise terminates employment) and who is credited with at
least one (1) Hour of Service on or after January 1, 1989 but is not credited
with (1) Hour of Service on or after January 1,

2001, such Member shall be entitled to a monthly retirement benefit commencing
on his Normal

Retirement Date equal to the sum of (i) and (ii):

 

(i)       a basic monthly benefit of thirty-five percent (35%) of such

Member’s Average Monthly Earnings multiplied by:

 

(1)his Years of Service as of his date of termination of employment or other
termination of Service divided by the Years of Service he would have if he
continued in employment to his Normal Retirement Date; and

 

(2)a fraction equal to the Years of Service he would have if he continued in
employment to his Normal Retirement Date divided by 15; provided that this
fraction is only applied to a Member if he would have fewer than fifteen (15)
Years of Service at his Normal Retirement Date (or if he is employed after his
Normal Retirement Date, at his Late Retirement Date);

 

(ii) an excess benefit equal to .72%, subject to Section 3.2(h), of such Average
Monthly Earnings in excess of one thousand four hundred sixteen dollars and
sixteen cents ($1,416.16) multiplied by the Member’s Years of Service at his
date of termination or other termination of Service not in excess of thirty-five
(35) Years of Service.

 

In no event shall the application of this Section 3.2(c) result in a Member’s
Accrued Benefit on or after January 1, 1989, being less than such Member’s
Accrued Benefit determined as of December 31, 1988, based upon such Member’s
Years of Service and Average Monthly Earnings as of December 31, 1988.

 

(d)       Benefit Computations After December 31, 2000 [Current Provision].
Effective as of the Freeze Date, no additional benefits shall accrue under the
Plan.

 

(i) In the case of a Member who is not a Sylvester Member and who retires on his
Normal Retirement Date (or otherwise terminates employment) and who is credited
with at least one (1) Hour of Service on or after January 1, 2001, such Member
shall be entitled to a monthly retirement benefit commencing on his Normal
Retirement Date equal to the sum of (1) and (2) below.

 

 

(1)The Member’s Accrued Benefit as of December 31, 2000 determined as if such
date were a date of termination of employment but with Average Monthly Earnings
determined as of the date of actual termination of employment.

 

(2)46% of the Member’s Average Monthly Earnings multiplied by

 

(A) the ratio of the Member’s Years of Service since

January 1, 2001 divided by all Years of Service; and

 

(B)a fraction equal to the Years of Service he would have if he continued in
employment to his Normal Retirement Date divided by 25; provided this fraction
is only applied to a Member if he would have fewer than twenty-five (25) Years
of Service at his Normal Retirement Date (or if he is employed after his Normal
Retirement Date, at his Late Retirement Date).

 

(ii) Normal Retirement Benefit. Each Sylvester Member shall be entitled to a
monthly retirement benefit commencing on his Normal Retirement Date equal to:

 

(1)the Member’s frozen accrued benefit under the Sylvester Plan converted using
the Sylvester Plan’s actuarial assumptions to a 5-year certain and life monthly
retirement income, plus

 

(2) (A) 46% of such Member’s Average Monthly Earnings, multiplied by  

 

(B)

 

an accrual fraction equal to the Member’s Years of Service completed after March
1, 2004, divided by the Member’s Years of Service at his Normal Retirement Date,
if he were to live and remain in the employ of the Employer until his Normal
Retirement Date (excluding any years of service performed for Sylvester),
multiplied by

 

 

(C)

 

an accrual fraction equal to the Member’s Years of Service at his Normal
Retirement Date not in excess of 25, divided by 25.

 

Provided however, that in no event shall the application of this Section
3.2(d)(ii) result in a Sylvester Member’s Accrued Benefit on or after March 1,
2004, being less than such Sylvester Member’s Accrued Benefit determined as of
February 27, 2004 based upon

 

 

such Sylvester Member’s Years of Service and Average Monthly Earnings as of
February

27, 2004.

 

(e) Retired Members Entitled to Greater of Past or Current Benefit Formula. For
Plan Years beginning on or after January 1, 1990, any Member who terminated
employment prior to 1988 and who is entitled to a retirement benefit shall have
his retirement benefit recomputed under both the pre-1988 benefit formula
contained in Section 3.2(a) and the post-

1987 benefit formula contained in Section 3.2(b), and shall be entitled to
receive, prospectively from January 1, 1990 forward only, the greater of the
retirement benefits calculated under Sections 3.2(a) or 3.2(b) above. In no
event shall the recomputation of a Member’s retirement benefit cause or permit a
Member to change the method of benefit payment such Member previously elected
pursuant to Section 3.6.

 

(f) FormofNormalRetirementBenefit. The monthly retirement benefit shall be
expressed in the form of a 5-year certain annuity for the life of the Member,
although the actual form of payment shall be in accordance with the terms of
Section 3.6.

 

(g) Effective as of January 1, 1989, a Member’s benefit under this Section 3.2
shall in no event be less than the Member’s early retirement benefit calculated
under Section 3.4.

 

(h) Effective as of January 1, 1989 and as applicable to a benefit determined
under Section 3.2(c), if the Member commences benefits under the Plan prior to
the Member’s reaching his Social Security Retirement Age (as hereinafter
defined) the .72% excess integration factor in Section 3.2(c) shall be replaced
by .67% if the Social Security Retirement Age is 66 and .62% if the Social
Security Retirement Age is 67. The “Social Security Retirement Age” shall be as
follows:

 

 

 

1, 2000;

(i)       age 65 in the case of a Member who attains age 62 before January

 

(ii)       age 66 in the case of a Member who attains age 62 after December

31, 1999, but before January 1, 2017; and

 

 

 

31, 2016.

(iii)       age 67 in the case of a Member who attains age 62 after December

 

(i) Effective as of January 1, 1989, this subsection shall apply to a Member who
is (i) credited with a Year of Service both before 1994 and after 1993; and (ii)
whose annual compensation in one or more Plan Years prior to January 1, 1994
exceeded the limit in Code Section 401(a)(17) in effect on January 1, 1994. Such
Member’s benefit under the Plan shall be the greater of:

 

(i)       such Member’s Accrued Benefit as of December 31, 1993; and

 

(ii) such Member’s Accrued Benefit as of his actual date of termination of
employment or retirement using the benefit formula in Section 3.2(c) based on
the Member’s total Years of Service.

 

 

3.3 Late Retirement. Subject to applicable law and the Employer’s personnel
policies, a Member may remain in the employ of the Employer after his Normal
Retirement Date, in which event no Monthly Retirement Income shall be paid prior
to the Member’s Late Retirement Date. If a Member does continue his employment
with the Employer beyond his Normal Retirement Date, he shall be entitled to a
monthly retirement benefit, commencing on his Late Retirement Date, equal to the
monthly retirement benefit which he would have received under Section 3.2 if he
had retired on his Normal Retirement Date, taking into account his Years of
Service and Average Monthly Earnings as of his Normal Retirement Date and
assuming that the form of payment ultimately received under Section 3.6 began as
of his Normal Retirement Date; provided, however, that a Member who is credited
with at least one (1) Hour of Service on or after January 1, 1988, shall be
entitled on his Late Retirement Date to the greater of his Monthly Retirement
Income computed in the manner provided in Section 3.2(b), 3.2(c), or 3.2(d) but
by taking into account his Years of Service, including Years of Service credited
after his Normal Retirement Date, (subject, however, to any applicable Year of
Service maximums) and Average Monthly Earnings as of his Late Retirement Date or
the Actuarial Equivalent of the monthly retirement benefit which he would have
received under Section 3.2 if he had retired on his Normal Retirement Date. The
monthly retirement benefit shall be expressed in the form of a 5- year certain
annuity for the life of the Member, although the actual form of payment shall be
in accordance with the terms of Section 3.6. Notwithstanding the foregoing,
except as otherwise provided in Section 6.5 or under applicable law, effective
on and after the Freeze Date, the Member shall not be entitled to any additional
Actuarial Equivalent increase in the Monthly Retirement Income to which he
otherwise would have been entitled at his Normal Retirement Date or any increase
in Monthly Retirement Income based on his compensation and service after the
Freeze Date.

 

3.4       Early Retirement. A Member who is at least age 55 and has completed at
least 15

Years of Service shall be eligible for early retirement and thus shall be fully
vested. If a Member does take early retirement, he shall be entitled to a
monthly retirement benefit, commencing on his Normal Retirement Date, equal to
his Accrued Benefit as of his Early Retirement Date. Alternatively, if the
Member elects to have his monthly retirement benefit begin before his Normal
Retirement Date, such Member shall be entitled to a monthly retirement benefit
equal to the monthly retirement benefit which would otherwise commence as of his
Normal Retirement Date, reduced by five twelfths (5/12ths) of one percent (1%)
for each month that the commencement date of such payments precedes the Member’s
Normal Retirement Date. All such monthly benefits shall be computed to the
nearest dollar, with fifty cents ($.50) being regarded as the next higher
dollar. The monthly retirement benefit shall be expressed in the form of a
5-year certain annuity for the life of the Member, although the actual form of
payment shall be elected in accordance with the terms of Section 3.6.
Notwithstanding anything herein to the contrary, solely for purposes of
determining a Member’s eligibility for Early Retirement and his Early Retirement
Date, Years of Service shall include Years of Service credited after the Freeze
Date in accordance with the provisions of the Plan.

 

3.5 Disability Retirement. If a Member becomes Totally and Permanently Disabled
after completing at least 10 Years of Service and prior to the Freeze Date, and
if he remains Totally and Permanently Disabled until his Normal Retirement Date,
such Member shall be entitled to a monthly retirement benefit, commencing on his
Normal Retirement Date, computed as of the date such Member incurs a Total and
Permanent Disability, in an amount equal to the

 

 

monthly retirement benefit to which he would have been entitled under Section
3.2 if he had continued to work until his Normal Retirement Date and his Average
Monthly Earnings continued at the same level as in effect at the time of the
Total and Permanent Disability.

 

Total and Permanent Disability shall be considered to have ended and entitlement
to a disability retirement pension shall cease if, prior to his Normal
Retirement Date, the Member is reemployed by the Employer or loses his
entitlement to payments under all Employer-sponsored long-term disability
insurance programs under which he was covered at the time of his Total and
Permanent Disability. If entitlement to a disability retirement pension ceases
in accordance with the provisions of this paragraph for a reason other than
reemployment by the Employer, such Member shall not be prevented from qualifying
for a Monthly Retirement Income under another provision of the Plan, based upon
his Years of Service, Average Monthly Earnings, and age at the time of
disability retirement, but such Member’s period of Total and Permanent
Disability shall not be counted in calculating his Years of Service. If a Member
recovers from Total and Permanent Disability and returns to employment with the
Employer prior to the Freeze Date, his subsequent entitlement to a Monthly
Retirement Income shall be determined in accordance with the provisions of the
Plan, based upon his Years of Service, Average Monthly Earnings, and age, and
the period of Total and Permanent Disability shall be counted in calculating his
Years of Service.

 

3.6       Method of Payment of Retirement Benefits.

 

(a) Monthly Retirement Benefit of the Normal Form. Except as otherwise provided
with respect to married Members in Section 3.6(b) and the election of an
optional form of payment in Section 3.6(c), a Member entitled to retirement,
termination or disability benefits hereunder shall receive such benefits in the
form of a 5-year certain annuity for the lifetime of the Member.

 

(b) Qualified Joint and Survivor Annuity for Married Members. Benefits of any
Member who has an Eligible Spouse on the Annuity Starting Date shall be paid,
unless the Member otherwise elects in the manner set forth below, in the form of
a Qualified Joint and Survivor Annuity, which shall be the Actuarial Equivalent
of the normal form of monthly retirement benefit, providing periodic payments
for the life of the Member with a fifty percent (50%) contingent survivor
annuity for the benefit of his Eligible Spouse. The Plan Administrator shall
establish an election period of at least one hundred and eighty (180) days
(ninety (90) days for elections prior to January 1, 2007) prior to the date on
which Qualified Joint and Survivor Annuity payments are to commence and shall
provide each Member with a written explanation of (i) the terms and conditions
of the Qualified Joint and Survivor Annuity; (ii) the Member’s right to make,
and the effect of, an election to waive the Qualified Joint and Survivor
Annuity; (iii) the rights of the Member’s Eligible Spouse; (iv) the right to
make, and the effect of, a revocation of a previous election to waive the
Qualified Joint and Survivor Annuity; and (v) the relative values of the various
optional forms of payment under the Plan; provided, however, with respect to the
written explanation of the Qualified Joint and Survivor Annuity with an Annuity
Starting Date on and after February 1, 2006, the relative values of the various
optional forms of benefit under the Plan shall be made in a manner that would
satisfy the notice requirements of Code Section 417(a)(3) and Treasury
Regulations Section 1.417(a)-3. For notices given in Plan Years beginning after
December 31, 2006, such notification shall also include a description of

 

 

the Member’s right to defer receipt of his or her benefit and how much larger
benefits will be if the commencement of distributions is deferred. Any election
is revocable by the Member if revoked in a writing delivered to the Plan
Administrator within such election period. A Member who is eligible for a
benefit shall be permitted to elect any of the optional forms in (c) below
(subject to the requirements of such forms).

 

(i)       An election by a married Member to receive his retirement benefits in
a form other than a Qualified Joint and Survivor Annuity shall not take effect
unless:

 

(1)the Member’s Eligible Spouse consents in writing to such election, and the
Eligible Spouse’s consent acknowledges the effect of such election and is
witnessed by a notary public or an official designated by the Plan
Administrator;

 

(2)it is established to the satisfaction of the Plan Administrator that the
Eligible Spouse’s consent cannot be obtained because there is no Eligible
Spouse, because the Eligible Spouse cannot be located, or because of such other
circumstances as the Secretary of the Treasury may prescribe by Regulations; or

 

(3)for elections made on or after January 1, 2008 with respect to Annuity
Starting Dates beginning on or after January 1,

2008, the optional form of payment elected by such married

Member is set forth in Section 3.6(c)(iii).

 

Consent by an Eligible Spouse, or establishment that an Eligible Spouse’s
consent cannot be obtained, shall be effective only with respect to such
individual spouse.

 

(c) Election of Optional Forms of Payment. A Member entitled to benefits payable
in the form of equal monthly installments for such Member’s life or a married
Member’s electing (with the written consent of such Member’s Eligible Spouse)
not to receive a Qualified Joint and Survivor Annuity, may elect to have his
retirement benefit payable under one of the Optional Forms of Payment, set forth
below, which is the Actuarial Equivalent of his Normal Retirement Benefit
pursuant to Section 3.2 hereof:

 

(i)       An annuity for the Member’s life alone;

 

 

 

or 10 years; or

(ii)       An annuity for the Member’s life, with payments guaranteed for 5

 

(iii) An annuity for the Member’s life, with a survivor annuity for the Member’s
Eligible Spouse which is 100% or 75% of the annuity which is payable during the
joint lives of the Member and his Eligible Spouse. Notwithstanding the
foregoing, the written consent of such Member’s Eligible Spouse is not required
to the election by a Member of the optional form of payment under this Section
3.6(c)(iii) for distributions with Annuity Starting Dates beginning on or after
January 1, 2008.

 

 

(d) Lump Sum Cash-Out Distribution. Notwithstanding any other provision of this
Section 3.6, if the Actuarial Equivalent present value of the Member’s benefit
is less than

$5,000, and if benefit payments have not begun and the Member’s Annuity Starting
Date has not been reached, the Plan Administrator shall distribute such benefits
in a lump sum to the Member or his Beneficiary. For these purposes, the present
value of the Member’s Monthly Retirement Income shall be calculated in
accordance with Section 5.5 of the Plan. In the event of a distribution under
this Section 3.6(d) in excess of $1,000, if the Member does not elect to have
such distribution paid directly to an Eligible Retirement Plan specified by the
Member in a Direct Rollover in accordance with Section 11.17 or to receive the
distribution directly, then the Plan Administrator will pay the distribution in
a Direct Rollover to an Eligible Retirement Plan designated by the Plan
Administrator.

 

(e) Election Period. Any election of a payment option other than a Qualified
Joint and Survivor Annuity (or a revocation of same) by a Member must be made in
writing filed with the Plan Administrator within an election period commencing
on the date which is nine (9) months prior to the Member’s retirement date and
terminating sixty (60) days prior to the date upon which his benefits actually
commence (the “Election Period”). Information pertaining to this election shall
be delivered to the Member on or before the commencement date of the Election
Period. The Member must request any additional information he may desire within
a sixty (60) day period commencing on the date this information is mailed or
delivered to him. Notwithstanding anything in this Section 3.6(e) to the
contrary, the Election Period shall in all cases include the sixty-day period
following the date upon which the additional information timely requested by a
Member was mailed or delivered to him.

 

Notwithstanding the preceding paragraph or Section 3.6(b), effective January 1,

1997, the written explanation described in Code Section 417(a)(3)(A) may be
provided after the Annuity Starting Date. The 90-day applicable election period
to waive the Joint and Survivor Annuity described in Code Section 417(a)(6)(A)
shall not end before the 30th day after the date on which such explanation is
provided. The Secretary of the Treasury may, by regulations, limit the period of
time by which the Annuity Starting Date precedes the provision of the written
explanation other than by providing that the Annuity Starting Date may not be
earlier than termination of employment.

 

Effective January 1, 1997, a Member may elect (with any applicable spousal
consent) to waive any requirement that the written explanation be provided at
least 30 days before the Annuity Starting Date (or to waive the 30-day
requirement under the above paragraph) if the distribution commences more than 7
days after such explanation is provided.

 

(f) Death After Commencement of Benefits. If the Member dies after the
commencement of the distribution of benefits but prior to the distribution of
all benefits payable under the respective settlement option, the distribution
shall continue to the Beneficiary pursuant to the form of payment selected by
the Member under this Section 3.6.

 

3.7 Suspension Of Benefits. Except as provided in Section 3.5, if a Retired or
Terminated Member is receiving benefit payments from or on behalf of the Plan on
account of such retirement or termination, such benefit payments shall
immediately cease upon re- employment, and, except as provided in Section 5.4,
the total benefits theretofore paid to such

 

 

Member shall actuarially reduce any subsequent benefit payments which may be due
or may become due to such Member under the Plan. Any benefits thereafter payable
to such Member shall be paid as otherwise provided in the Plan. No payment will
be withheld under this Section unless the Plan notifies the Member, in
accordance with the requirements of ERISA Section

203(a)(3)(B) and the regulations thereunder, that such Member’s benefits are
suspended. To the extent required by ERISA, this Section 3.7 shall apply to
Members who continue employment past their Normal Retirement Date as provided in
Section 3.3.

 

 

ARTICLE IV DEATH BENEFITS

4.1       Incidental Death Benefits for Eligible Spouse.

 

(a) If a Member dies while actively employed and prior to becoming a Retired
Member or Terminated Member and prior to the commencement of benefits pursuant
to Article III or V, Death Benefits shall be payable to the deceased Member’s
Eligible Spouse, if any. The surviving Eligible Spouse may elect between the
following:

 

(i) A monthly retirement benefit, commencing on what would have been the
Member’s Normal Retirement Date (or his Late Retirement Date if the Member works
beyond his Normal Retirement Date), equal to the amount which would have been
payable to the Spouse under the Qualified Joint and Survivor Annuity provided in
Section 3.6(b) if the Member had terminated his employment on the date of his
death, had then lived until his Normal Retirement Date and begun to receive
Monthly Retirement Income in the form of a Qualified Joint and Survivor Annuity
on that date, and had died on the day after the commencement of benefits; or

 

(ii) a monthly retirement benefit, commencing on the first day of any month on
or after what would have been the Member’s 55th birthday and before what would
have been the Member’s Normal Retirement date, equal to the amount which would
have been payable to the Eligible Spouse under the Qualified Joint and Survivor
Annuity provided in Section 3.6(b) if the Member had terminated his employment
on the date of his death, had then lived until the date on which benefits
actually commence under this item (ii) and had begun to receive Monthly
Retirement Income in the form of a Qualified Joint and Survivor Annuity on that
date, and had died on the day after the commencement of benefits.

 

In the absence of an affirmative written election by the Spouse, Death Benefits
shall be payable to the surviving Eligible Spouse in accordance with item (i),
above, if the Member dies on or after his Normal Retirement Date. Otherwise,
Death Benefits shall be payable in accordance with item (ii), above, with the
payment of benefits commencing on the first day of the month coincident with or
immediately following the Member’s 55th birthday if he dies before age 55 or
commencing on the first day of the month coincident with or immediately
following the date of the Member’s death if he was at least age 55 at the time
of his death.

 

All such monthly benefits shall be computed to the nearest dollar, with fifty
cents ($.50) being regarded as the next higher dollar. The monthly retirement
benefit shall continue for the life of the Spouse alone. The death of the
Spouse, whether before or after the commencement of monthly benefits, shall
terminate the right to any Death Benefits for any month after the Spouse’s
death.

 

(b) Lump Sum Cash-Out Distribution. Notwithstanding any other provision of this
Section 4.1 to the contrary, if the Actuarial Equivalent present value of the
Member’s Death Benefits are less than $5,000, and if benefit payments have not
begun and the Member’s Annuity

 

 

Starting Date has not been reached, the Plan Administrator, shall distribute
such Death Benefits in a lump sum to the surviving Eligible Spouse of the
deceased Member. For these purposes, the present value of the Member’s Death
Benefits shall be calculated in accordance with Section 5.5 hereof.

 

4.2 DeathBenefitsinAbsenceofSurvivingEligibleSpouse. If a deceased Member is not
survived by an Eligible Spouse, no Death Benefits shall be payable under this
Plan with respect to a deceased Member who is not a Retired Member or Terminated
Member at the time of his death and who is not eligible for retirement under
Sections 3.2, 3.3, or 3.4 at the time of his death. If a deceased Member who is
not survived by an Eligible Spouse and who is not a Retired Member or Terminated
Member, would have been eligible for normal, late or early retirement under
Sections 3.2, 3.3, or 3.4, respectively, at the time of his death, his
Beneficiary shall receive as Death Benefits a monthly amount for 60 months equal
to the monthly retirement benefit which the Member would have received if he had
retired as of the date of his death and had begun to receive Monthly Retirement
Income in the form of a 5-year certain annuity for the life of the Member,
commencing on the first day of the month following the month in which his death
occurs.

 

4.3 SpecialMilitaryDeathBenefit. Effective as of January 1, 2007, the death
benefit provided in Section 4.1 and 4.2 shall be provided to any active Member
who dies while in military leave to the extent required by, and in accordance
with the mandatory provisions of, the Heroes Earnings Assistance and Relief Tax
Act of 2008, including treating any such Member as if they had returned to
active employment with the Employer and then terminated employment as a result
of death for purposes of any additional survivor benefits provided under the
Plan.

 

 

ARTICLE V

 

VESTING AND TERMINATION OF EMPLOYMENT

 

5.1 Vested Interest. Whenever a Member, for reasons other than actual retirement
under Sections 3.2, 3.3, 3.4, or 3.5 hereof or death under Article IV, incurs a
one year Break in Service, he shall cease to be an active Member and shall
become a Terminated Member. Subject to the limitations and restrictions of
Article VI, each Terminated Member who is not thereafter credited with any
additional Year(s) of Service shall be entitled at his Normal Retirement Date to
receive Monthly Retirement Income equal to the vested percentage of his Accrued
Benefit as of his date of termination.

 

The vested percentage of any Terminated Member who is credited with at least one
(1) Hour of Service on or after January 1, 1989, shall be determined in
accordance with the following schedule:

 



Completed Years of Service Vested Percentage  Less than 5  0%  5 or more  100%

   

The vested percentage of any Terminated Member who is not credited with at least
one (1) Hour of Service on or after January 1, 1989 shall be determined pursuant
to the terms of the Plan as it existed on the date of the Terminated Member’s
termination of employment.

 

The nonvested portion of the Terminated Member’s Accrued Benefit shall
constitute a Forfeiture as of the last day of the Plan Year in which such
Terminated Member’s employment with the Employer terminates if the Member has no
vested interest in his Accrued Benefit, or upon the earlier to occur of a fifth
consecutive Break in Service or a distribution of any portion his vested Accrued
Benefit if the Member does have a vested interest in his Accrued Benefit. Any
such Forfeiture shall serve to reduce the Employer’s contributions required
under Article VII. In the event a distribution is made, the relevant Member
shall be afforded the Buy-Back option described in Section 5.4 of the Plan.

 

If a Terminated Member has completed at least 15 Years of Service as of the date
of termination, then he shall be entitled to elect in writing to receive Monthly
Retirement Income, commencing on or after the first day of the month on or after
the Member’s 55th birthday and before his Normal Retirement Date, equal to the
amount otherwise payable at his Normal Retirement Date, reduced by 5/12ths of 1%
for each month that the commencement of benefits precedes his Normal Retirement
Date.

 

Notwithstanding anything herein to the contrary, for purposes of determining a
Member’s vested interest in his Accrued Benefit under the Plan, Years of Service
shall include Years of Service credited after the Freeze Date in accordance with
the provisions of the Plan. A Member with no vested interest in his Accrued
Benefit shall not become vested as a result of the freezing of the Plan.

 

 

5.2 Method of Payment of Benefits to Member Separating from Service before
RetirementDate. If the Member separates from service before retirement or death,
the settlement options available to the Member will depend upon the Member’s
marital status as of the date on which benefit payments commence or on which the
Member dies.

 

(a) If the Member then has an Eligible Spouse, the vested portion of his benefit
will be paid in the form of a Qualified 50% Joint and Survivor Annuity as
described in Section 3.6(b) unless the Member and his Eligible Spouse pursuant
to the spousal consent requirements in Section 3.6(b)(2), elect to have the
vested portion of his benefits paid in the form of a 5-year certain annuity.
Payments under such Qualified Joint and Survivor Annuity or straight life
annuity shall in fact commence as of the Member’s Normal Retirement Date or, if
the Member has completed at least 15 Years of Service as of his date of
termination and so elects in writing, on the first day of any month on or after
the Member’s 55th birthday and before his Normal Retirement Date. If the Member
dies before the commencement of benefits, a 50% survivor annuity equal to the
amount which would be payable to the surviving Eligible Spouse under a Qualified
Joint and Survivor Annuity (as though the Member had lived and begun to receive
a Qualified Joint and Survivor Annuity on the commencement date) shall be
payable to the Surviving Eligible Spouse. The commencement date of this 50%
survivor annuity shall be the first day of the month coincident with or
immediately following the later of the Member’s

55th birthday or his date of death if he has completed at least 15 Years of
Service as of his date of termination and otherwise shall be the Member’s Normal
Retirement Date. The death of the surviving Eligible Spouse shall terminate the
right to any annuity payments for any month after the surviving Eligible
Spouse’s death.

 

(b) If the Member does not have an Eligible Spouse, the Member shall receive the
vested portion of his Accrued Benefit in the form of a 5-year certain annuity
for the life of the Member, commencing on the Member’s Normal Retirement Date.
Alternatively, if the Member has completed at least 15 Years of Service as of
his date of termination and so elects in writing, the monthly benefit otherwise
payable to the Member at the time of his Normal Retirement Date, reduced by five
twelfths (5/12ths) of one percent (1%) for each month that the commencement of
benefits precedes his Normal Retirement Date, shall be payable in the form of a
5-year certain annuity for the life of the Member, commencing on the first day
of any month on or after the Member’s 55th birthday and before his Normal
Retirement Date. The Terminated Member’s death prior to the commencement of
benefits shall terminate any right to benefits under this Plan with respect to
that Terminated Member.

 

5.3 Lump Sum Cash-Out Distribution. Notwithstanding any other provision of this
Section 5.3 to the contrary, if the Actuarial Equivalent present value of the
vested portion of a Member’s Accrued Benefit is less than $5,000, and if benefit
payments have not begun and the Annuity Starting Date of the relevant Member has
not been reached, the Plan Administrator shall distribute such amount in a lump
sum to the Member or the Beneficiary of a deceased Member. For these purposes,
the present value of the vested portion of the Member’s Accrued Benefit shall be
calculated in accordance with Section 5.5 hereof.

 

5.4 Buy-Back. If a Member who has received a distribution pursuant to Section
5.3 is subsequently reemployed and again becomes a Member of this Plan, the
calculation of his Accrued Benefit and his Monthly Retirement Income shall be
reduced by the Actuarial

 

 

Equivalent of such cash-out unless the amount of such payment is repaid to the
Trust Fund, plus interest at 5% per annum between the date of payment and the
date of repayment. This 5% interest rate shall automatically be adjusted to
reflect any regulation or ruling issued under Code Section 411(c)(2)(D) which
changes such interest rate. If such amount (plus interest) is repaid, the
Member’s Accrued Benefits shall not be reduced by the Actuarial Equivalent of
the cash-out.

 

5.5       Determination Of Present Value

 

(a) In General. For purposes of determining whether the present value of (1) a
Member’s Vested Accrued Benefit, (2) a Qualified Joint and Survivor Annuity
within the meaning of Section 417 of the Code, or (3) a Qualified Pre-Retirement
Survivor Annuity within the meaning of Section 417 of the Code exceeds $5,000,
the present value of such benefits or annuities shall be calculated in
accordance with the provisions of Section 1.2 of the Plan.

 

(b) Minimum Value. In no event shall the present value of any benefit or annuity
determined under Section 5.5(a) be less than the greater of:

 

(i) The present value of such benefit or annuity using the Plan provisions
(other than this Section 5.5) for determining the present value of accrued
benefits or annuities, or

 

(ii)       The present value of such benefits or annuities determined under

Section 5.5(a) before application of this subsection (b).

 

(c) Coordination with Limitations on Contributions and Benefits. In no event
shall the amount of any benefit or annuity determined under this Section 5.5
exceed the maximum benefit permitted under Code Section 415.

 

 

ARTICLE VI

 

LIMITATIONS ON BENEFITS, NON-DISTRIBUTION ALIENATION AND ASSIGNMENT, AND RIGHTS
OF MEMBERS

 

6.1       Limitation on Benefits for Limitation Years Beginning Before July 1,
2007.

 

(a) Anything herein to the contrary notwithstanding, the benefits computed under
Article III shall be subject to the following limitations: The maximum benefit,
when expressed as an annual benefit, shall not exceed the lesser of $170,000
(subject to cost of living adjustments under Code Section 415(d)) or 100% of the
Member’s average annual Earnings for his three highest consecutive years,
subject to the following:

 

(i) The maximum limitation shall apply to a straight life annuity, with no
ancillary benefits;

 

(ii) If benefits begin prior to the Member’s Social Security Retirement Age (as
hereinafter defined), the maximum will be adjusted so that it is the Actuarial
Equivalent of an annual benefit of $170,000, multiplied by the cost of living
adjustment factor prescribed by the Secretary of the Treasury under Code Section
415(d) for years beginning after December 31, 1987. The “Social Security
Retirement Age” shall be the age used as the retirement age for the Member under
Section 216(1) of the Social Security Act, except that such section shall be
applied without regard to the age increase factor, and as if the early
retirement age under Section 215(1)(2) of such Act were 62.

 

(iii) If benefits begin after a Member’s Social Security Retirement Age, the
maximum shall be adjusted so that it is the Actuarial Equivalent of $7,500 per
month beginning at the Social Security Retirement Age, multiplied by the cost of
living adjustment factor prescribed by the Secretary of the Treasury under Code
Section 415(d) for years beginning after December 31, 1987, based on the lesser
of the interest rate assumption used under the Plan or on an assumption of five
percent (5%) per year. Effective as of January 1, 2000, the benefits paid in
accordance with this Section shall be adjusted for the repeal of Code Section
415(e) provided that no increase in benefit is permitted to reflect the
difference between the limitation of Code Section 415(b) and Code Section 415(e)
for the prior limitation years.

 

(iv) If the Employee has completed less than ten years of participation in the
Plan, the Member’s Accrued Benefit shall not exceed the maximum multiplied by a
fraction, the numerator of which is the Member’s number of years (or part
thereof) of participation in the Plan, and the denominator of which is ten.

 

(v) The maximum amount of $170,000 shall be increased as permitted by Internal
Revenue Service Regulations to reflect cost-of-living adjustments above the base
period and from and after January 1, 2005 the benefit paid to any Member who is
in payment status will be adjusted as of the first day of each limitation year
for the increase, if any, in the dollar limitation indexed under Code Section
415(d).

 

 

(vi) In addition to other limitations set forth in the Plan and notwithstanding
any other provisions of the Plan, the Accrued Benefit, including the right to
any optional benefit provided in the Plan (and all other defined benefit plans
required to be aggregated with this Plan under the provisions of Code Section
415), shall not increase to an amount in excess of the amount permitted under
Code Section 415.

 

(b) Effective as of the first day of the first limitation year beginning on or
after January 1, 2000 (the “effective date”), and notwithstanding any other
provision of the Plan, the Accrued Benefit for any Member shall be determined by
applying the terms of the Plan implementing the limitations of Code Section 415
as if the limitations of Code Section 415 continued to include the limitations
of Code Section 415(e) as in effect on the day immediately prior to the
effective date.

 

Notwithstanding any provision in the Plan to the contrary, the preceding
provision does not apply to any Employee participating in the Plan who has
completed one Hour of Service on or after January 1, 2000.

 

(c) In the event that a Member’s benefits under this Plan and any other plan
exceed the limitations specified in Section 6.1(a) or (b), appropriate
reductions in such benefits shall be made by the Plan Administrator in the
following order:

 

(i)       First, any benefits from this Plan, and

 

(ii) to the extent that additional reductions are necessary, such reductions
shall be made to any defined contribution plan maintained by the Employer.

 

(d) For purposes of this Section 6.1, the following definitions and rules of
interpretation shall apply:

 

(i) “Projected Annual Benefit” means the Annual Benefit to which a Member would
be entitled under a defined benefit plan (after giving effect to any limitation
on such benefit contained in such plan that may be applicable to the Member) on
the assumptions that he continues Employment until his Normal Retirement Date
thereunder, that his Compensation continues at the same rate as in effect for
the Plan Year under consideration until such Normal Retirement Date, and that
all other relevant factors used to determine benefits under such Plan remain
constant for all future Plan Years.

 

(ii) The “Annual Addition” of a Member means amounts treated as Employer
contributions, plus the Member’s contributions (if any), provided that for Plan
Years ending before December 31, 1986, only the lesser of: (1) the portion of
this Member contributions (if any) during such year in excess of 6% of his
compensation, within the meaning of Code Section 415(c)(3), or (2) one-half of
his Member contributions during such Year shall be treated as Annual Additions.
With respect to defined contribution plans under which forfeitures can occur,
Annual Additions shall also include any forfeitures allocable during the Plan
Year. Further, amounts allocated in Plan Years beginning after March 31, 1984,
to an individual medical account, as defined in Code Section 415(1), which is
part of a defined benefit plan maintained by the Employer

 

 

shall be treated as Annual Additions to a defined contribution plan. Also,
amounts derived from contributions paid or accrued after December 31, 1985,
which are attributable to post-retirement medical benefits allocated to the
separate account of a Key Employee, under a welfare benefit fund, as defined in
Code Section 419(e), maintained by the Employer, shall be treated as Annual
Additions to a defined contribution plan. In no event shall this be construed as
applying the limitations of Code Section 415(c)(1)(B) to individual medical
accounts or postretirement medical benefits.

 

(iii)       The “Annual Benefit” of a Member means the annual amount payable
under a defined benefit plan computed in accordance with the following rules:

 

(1)where the benefit payable under a defined benefit plan is other than in the
form of either a straight life annuity or a qualified joint and survivor annuity
within the meaning of Code Section 401(a)(11)(G)(iii), it shall be adjusted to
the Actuarial Equivalent benefit in the form of a straight life annuity on the
basis of reasonable actuarial assumptions;

 

(2)in the case of a benefit under a defined benefit plan which begins before age
62, such benefit shall be adjusted to the Actuarial Equivalent of a benefit
commencing at age 62 on the basis of reasonable actuarial assumptions;

 

(3)in the case of a benefit under a defined benefit plan which begins after age
65, such benefit shall be adjusted to the Actuarial Equivalent of a benefit
commencing at age 65 on the basis of reasonable actuarial assumptions. The
adjustment described in (2) above shall not increase the value of a Member’s
Annual Benefit above $170,000 (this amount shall be adjusted automatically in
accordance with regulations promulgated by the Secretary of Treasury) if the
Member’s benefit under the defined benefit plan does not exceed $75,000
commencing at or after age 55, or the Actuarial Equivalent of $75,000 at age 55
in the case of a benefit commencing before age 55.

 

(4)“Dollar Limitation” means the limitation provided in Code Section
415(c)(1)(A) (adjusted in accordance with regulations of the Secretary of the
Treasury) as in effect for the particular Plan Year.

 

(5)“Prior Year” means a year, preceding the current Plan Year, in which the
Member was in the service of the Employer. For purposes of the preceding
sentence, year shall mean (in the event the Plan was in existence during such
year) a Plan Year, or (in the event the Plan was not in existence during

 

 

such year) a 12-month period which begins and ends on the same dates as the Plan
Year.

 

(6)For purposes of computing the maximum allocation under either Section 6.1(a)
or Section 6.1(b), all defined benefit plans (whether or not terminated) of the
Employer shall be treated as one defined benefit plan, and all defined
contribution plans as defined in Code Section 414(i) (whether or not terminated)
of the Employer shall be treated as one defined contribution plan.

 

(e) EGTRRA Limitation on Benefits.

 

(i) This Section 6.1(e) shall be effective for limitation years ending after
December 31, 2001, and thus effective as of January 1, 2002.

 

(ii) Effect on Members. Benefit increases resulting from the increase in the
limitations of Code Section 415(b) shall be provided to all Members who are
Members and who have one Hour of Service on or after January 1, 2002.

 

(iii)       Definitions.

 

(1)Defined benefit dollar limitation. The “defined benefit dollar limitation” is
$160,000, as adjusted, effective January 1 of each year, under Code Section
415(d) in such manner as the Secretary of the Treasury shall prescribe, and
payable in the form of a straight life annuity. A limitation as adjusted under
Code Section 415(d) will apply to limitation years ending with or within the
calendar year for which the adjustment applies. Effective January 1, 2005, the
“defined benefit dollar limitation” is $170,000.

 

(2)Maximum permissible benefit. The “maximum permissible benefit” is the defined
benefit dollar limitation (adjusted where required, as provided in (A) and, if
applicable, in (B) or (C) below, and limited, if applicable, as provided in (D)
below).

 

(A)If the Member has fewer than 10 years of participation in the Plan, the
defined benefit dollar limitation shall be multiplied by a fraction, the
numerator of which is the number of years (or part thereof) of participation in
the Plan and the denominator of which is 10. In the case of a Member who has
fewer than 10 Years of Service with the Employer, the defined benefit
compensation limitation shall be multiplied by a fraction, (i) the numerator of
which is the number of

 

 

Years (or part thereof) of Service with the Employer and (ii) the denominator of
which is 10.

 

(B)If the benefit of a Member begins prior to age 62, the defined benefit dollar
limitation applicable to the Member at such earlier age is an annual benefit
payable in the form of a straight life annuity beginning at the earlier age that
is the Actuarial Equivalent of the defined benefit dollar limitation applicable
to the Member at age 62 (adjusted under (A) above, if required). The defined
benefit dollar limitation applicable at an age prior to age 62 is determined as
the lesser of (1) the Actuarial Equivalent (at such age) of the defined benefit
dollar limitation computed using the interest rate and mortality table (or other
tabular factor) specified in the Plan, and (2) the Actuarial Equivalent (at such
age) of the defined benefit dollar limitation computed using a 5% interest rate
and the applicable mortality table as specified in Section 1.2 of the Plan. Any
decrease in the defined benefit dollar limitation determined in accordance with
this paragraph (B) shall not reflect a mortality decrement if benefits are not
forfeited upon the death of the Member. If any benefits are forfeited upon
death, the full mortality decrement is taken into account.

 

(C)If the benefit of a Member begins after the Member attains age 65, the
defined benefit dollar limitation applicable to the Member at the later age is
the annual benefit payable in the form of a straight life annuity beginning at
the later age that is the Actuarial Equivalent to the defined benefit dollar
limitation applicable to the Member at age 65 (adjusted under (A) above, if
required). The Actuarial Equivalent of the defined benefit dollar limitation
applicable at an age after age 65 is determined as (1) the lesser of the
Actuarial Equivalent (at such age) of the defined benefit dollar limitation
computed using the interest rate and mortality table (or other tabular factor)
specified in the Plan, and (2) the Actuarial Equivalent (at such age) of the
defined benefit dollar limitation computed using a 5% interest rate and the
applicable mortality table specified in Section 1.2 of the Plan. For these
purposes,

 

 

mortality between age 65 and the age at which benefits commence shall be
ignored.

 

(f) PFEA Limitations On Benefits. Effective for distributions in Plan Years
beginning after December 31, 2003, the determination of Actuarial Equivalent of
forms of benefit other than a straight life annuity shall be made in accordance
with paragraph (i) or (ii) below.

 

(i) BenefitFormsNotSubjecttoSection417(e)(3)oftheCode: The straight life annuity
that is the Actuarial Equivalent to the Member’s form of benefit shall be
determined under this paragraph (i) if the form of the Member’s benefit is
either (A) a nondecreasing annuity (other than a straight life annuity) payable
for a period of not less than the life of the Member (or, in the case of a
qualified preretirement survivor annuity, the life of the surviving spouse), or
(B) an annuity that decreases during the life of the Member merely because of
(i) the death of the survivor annuitant (but only if the reduction is not below
50% of the benefit payable before the death of the survivor annuitant), or (ii)
the cessation or reduction of Social Security supplements or qualified
disability payments (as defined in Section 401(a)(11) of the Code).

 

  (1)

Limitation Years beginning before July 1, 2007. For Limitation Years beginning
before July 1, 2007, the Actuarial Equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Member’s form of
benefit computed using whichever of the following produces the greater annual
amount: (i) the applicable interest rate and applicable mortality table
specified in Section 1.2 of the Plan for adjusting benefits in the same form;
and (ii) a five- percent interest rate assumption and the applicable mortality
table (or other tabular factor) defined in Section

1.2 of the Plan for that Annuity Starting Date.

 

(2)

 

Limitation Years beginning on or after July 1, 2007. For Limitation Years
beginning on or after July 1, 2007, the applicable provisions of Annex A shall
apply.

 

(ii)

 

Bene

 

fit Forms Subject to Section 417(e)(3) of the Code: The

straight life annuity that is the Actuarial Equivalent to the Member’s form of
benefit shall

be determined under this paragraph (ii) if the form of the Member’s benefit is
other than a benefit form described in paragraph (i). In this case, the
Actuarial Equivalent straight life annuity shall be determined as follows:

 

(1)       Annuity Starting Date in Plan Years Beginning After 2005.

If the Annuity Starting Date of the Member’s form of benefit is in a Plan Year
beginning after 2005, the Actuarial Equivalent straight life annuity is equal to
the greatest of

 

 

the Annual Benefit in the form of the straight life annuity commencing at the
same Annuity Starting Date that has the same actuarial present value as the
Member’s form of benefit, computed using the applicable interest rate and
applicable mortality table (or other tabular factor) defined in Section 1.2 of
the Plan for adjusting benefits in the same form; (ii) the annual amount of the
straight life annuity commencing at the same Annuity Starting Date that has the
same actuarial present value as the Member’s benefit, computed using a 5.5
percent interest rate assumption and the applicable mortality table defined in
Section 1.2 of the Plan and (iii) the annual amount of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Member’s form of benefit, computed using the applicable interest
rate and applicable mortality table defined in Section 1.2 of the Plan for
adjusting benefits in the same form, divided by 1.05.

 

(2)       Annuity Starting Date in Plan Years Beginning in 2004 or

2005. If the Annuity Starting Date of the Member’s form of benefit is in a Plan
Year beginning in 2004 or 2005, the Actuarial Equivalent straight life annuity
is equal to the Annual Benefit in the form of the straight life annuity
commencing at the same Annuity Starting Date that has the same actuarial present
value as the Member’s form of benefit, computed using whichever of the following
produces the greater annual amount: (i) applicable interest rate and applicable
mortality table defined in Section 1.2 of the Plan for adjusting benefits in the
same form; and (ii) a

5.5 percent interest rate assumption and the applicable mortality table defined
in Section 1.2 of the Plan.

 

(3)Annuity Starting Date on or after First Day of First Plan Year Beginning in
2004 and Before December 31, 2004. If the Annuity Starting Date of the Member’s
benefit is on or after the first day of the first Plan Year beginning in 2004
and before December 31, 2004, the application of subparagraph (2) shall not
cause the amount payable under the Member’s form of benefit to be less than the
benefit calculated under the Plan, taking into account the limitations of this
Article, except that the Actuarial Equivalent straight life annuity is equal to
the annual amount of the straight life annuity commencing at the same Annuity
Starting Date that has the same actuarial present value as the Member’s form of
benefit, computed using whichever of the following produces the greatest annual
amount: (i) applicable interest rate and applicable mortality

 

 

table specified in Section 1.2 of the Plan for adjusting benefits in the same
form; (ii) the applicable interest rate and applicable mortality table (or other
tabular factor) defined in Section 1.2 of the Plan; and (iii) the applicable
interest rate (as in effect on the last day of the last plan year beginning
before January 1, 2004, under provisions of the Plan then adopted and in effect)
and the applicable mortality table defined in Section 1.2 of the Plan.

 

6.2 Limitation on Benefits for Limitation Years Beginning On or After July 1,
2007. Anything herein to the contrary notwithstanding, the benefits computed
under Article III with Annuity Starting Dates beginning on or after January 1,
2008 shall be subject to the limitations set forth in Annex A to this Plan.

 

6.3       Special Rules for Benefits Payable to Highly Compensated Employees.

 

(a) An Employee shall be deemed an “Affected Employee” subject to this Section
6.3 if he is a Highly Compensated Employee, and is one of the twenty-five (25)
Employees paid the greatest compensation in the current or any prior Plan Year.

 

(b) In the event of Plan termination, the benefit of any Affected Employee is
limited to a benefit that is nondiscriminatory under Code Section 401(a)(4).

 

(c) The annual payments to an Affected Employee are restricted to an amount
equal to the payment that would be made on behalf of the Affected Employee under
(i) a single life annuity that is the Actuarial Equivalent of the sum of the
Affected Employee’s Accrued Benefit and other benefits payable to the Affected
Employee under the Plan, and (ii) the amount of the payments that the Affected
Employee is entitled to receive under a social security supplement. The
restrictions in this paragraph do not apply, however, if:

 

(i) After payment to an Affected Employee of all benefits payable to the
Affected Employee under the Plan, the value of plan assets equals or exceeds
110% of the value of current liabilities, as defined in Code Section 412(1)(7),

 

(ii)       The value of benefits payable to the Affected Employee under the

Plan is less than 1 percent of the value of current liabilities before
distribution, or

 

(iii) The value of the benefits payable to the Affected Employee under the Plan
does not exceed the amount described in Code Section 411(a)(11)(A).

 

For purposes of subparagraphs (i), (ii) and (iii) above the value of Plan assets
and the value of current liabilities must be determined as of the same date. For
purposes of this subsection, the term “benefit” includes, among other benefits,
loans in excess of the amounts set forth in Code Section 72(p)(2)(A), any
periodic income, any withdrawal values payable to a living employee, and any
death benefits not provided for by insurance on the Employee’s life.

 

6.4 NoAssignmentofBenefits. None of the benefits under the Plan shall be subject
to the claims of creditors of Members, Terminated Members, Retired Members,
Eligible Spouses,

 

 

or Beneficiaries, and such benefits shall not be subject to attachment,
garnishment, or any other legal process whatsoever. No Member, Terminated
Member, Retired Member, Eligible Spouse, or Beneficiary may assign, sell, borrow
on, or otherwise encumber any of his beneficial interest in the Plan and Trust
Fund, nor shall any such benefits be in any manner liable for or subject to the
deeds, contracts, liabilities, engagements, or torts of any Member, Terminated
Member, Retired Member, Eligible Spouse, or Beneficiary. If any such Member,
Terminated Member, Retired Member, Eligible Spouse, or Beneficiary shall become
bankrupt or attempt to anticipate, sell, alienate, transfer, pledge, assign,
encumber, or charge any benefit specifically provided for herein, or if a court
of competent jurisdiction enters an order purporting to subject such interest to
the claim of any creditor, then such benefit shall be terminated and the Trustee
shall hold or apply such benefit to or for the benefit of such Member,
Terminated member, Retired Member, Eligible Spouse, or Beneficiary in such
manner as the Plan Administrator, in its sole discretion, may deem proper under
the circumstances.

 

However, the foregoing provision against the assignment of a Member’s benefit
under the Plan shall not apply in the case of (i) qualified domestic relations
order which is determined by the Plan Administrator to meet the requirements of
Code Section 414(p) (“QDRO”), or (ii) the Member’s liability to the Plan due to:
(A) the Member’s conviction of a crime involving the Plan, (B) a judgment,
consent order, or decree in action for violation of fiduciary standards, or (C)
a settlement involving the Department of Labor or Pension Benefit Guaranty
Corporation.

 

Effective as of April 6, 2007, a domestic relations order that otherwise
satisfies the requirements for a QDRO will not fail to be a QDRO solely because
the order revises another domestic relations order or QDRO or solely because of
the time at which the order is issued, including issuance after the Annuity
Starting Date or after the Member’s death.

 

6.5 Commencement of Benefits. Notwithstanding any provision to the contrary, the
payment of benefits to the Member shall begin not later than 60 days after the
last day of the Plan Year in which the latest of (a), (b), or (c) occurs:

 

(a) The Member’s Normal Retirement Date;

 

 

 

Member; or

(b)       The 10th anniversary of the date on which such Member first becomes a

 

(c) The date on which such Member terminates his service with the Employer.

 

Otherwise, the payment of benefits shall commence as of any earlier date
specified in this Plan. Payment of a Member’s benefits shall commence not later
than April 1 of the calendar year that follows:

 

(i)       for a Member who is a 5% owner (as defined in Code Section

416(i)(1)), the calendar year in which the Member reaches age 701/2, and

 

(ii)       for each other Member, the later of the calendar year in which the

Member (1) reaches age 70 1/2, or (2) retires.

 

 

Notwithstanding any provision of the Plan to the contrary and prior to January
1, 2003, all distributions from the Plan shall be made in accordance with the
requirements of the regulations under Code Section 401(a)(9), including the
minimum incidental benefit distribution requirements under Section 1.401(a)(9)-2
of the Proposed Regulations. With respect to distributions under the Plan made
for calendar years beginning on or after January 1, 2001 and prior to January 1,
2003, the Plan will apply the minimum distribution requirements of Code Section
401(a)(9) in accordance with regulations under such section that were proposed
on January 17, 2001, notwithstanding any provision of the Plan to the contrary.
This provision shall continue in effect until the end of the last calendar year
beginning before the effective date of final regulations under Code Section
401(a)(9) or such other date as may be specified in guidance published by the
Internal Revenue Service.

 

With respect to distributions under the Plan required to be made under Code
Section

401(a)(9) for calendar years 2003 and later, the Plan will apply the minimum
distribution requirements of Code Section 401(a)(9) in accordance with the final
regulations under Code Section 401(a)(9) that were issued on April 17, 2002, in
accordance with Rev. Proc. 2002-29.

 

A Member’s Accrued Benefit will be actuarially increased to take into account
certain periods after age 70-1/2 for which the Member does not receive any
benefits under the Plan. The actuarial increase applies for the period (1) that
begins on the April 1 following the calendar year in which the Member attains
age 70-1/2 (January 1, 1997 in the case of a Member who attains age 70-1/2 prior
to 1996) (the “Start Date”), and (2) that ends on the date on which benefits
commence in an amount sufficient to satisfy Code Section 401(a)(9) (the “End
Date). After applying the actuarial increase, an affected Member’s Accrued
Benefit as of the End Date must be no less than the Actuarial Equivalent as of
the End Date of the Member’s Accrued Benefit as of the Start Date plus the
Actuarial Equivalent as of the End Date of additional benefits accrued after the
Start Date, reduced by the Actuarial Equivalent of any distributions made after
the Start Date. Any actuarial increase provided by this subsection is the same
as, and not in addition to, the actuarial increase required for that same period
under Code Section 411, except that the actuarial increase required under this
paragraph must be provided even during a period during which an Employee is in
ERISA Section 203(a)(3)(B) Service. The actuarial adjustment in this subsection
does not apply in the case of a 5-percent owner.

 

Effective as of January 1, 2003, required minimum distributions shall be made in
accordance with Section 6.6 of this Plan. Notwithstanding any other provision of
this Plan, nothing contained in this Section 6.5 or the following Section 6.6
shall be construed as providing any optional form of payment that is not
available under the other distribution provisions of the Plan.

 

6.6       Minimum Distribution Requirements:

 

(a) Effective Date: This Section 6.6 applies for purposes of determining
required minimum distributions for distribution calendar years beginning with
the 2003 calendar year.

 

(b) Precedence: The requirements of this Section will take precedence over any
inconsistent provisions of the Plan.

 

 

(c) Requirements of Treasury Regulations Incorporated: All distributions
required under this Section will be determined and made in accordance with the
Treasury Regulations under Code Section 401(a)(9).

 

(d) TEFRA Section 242(b)(2) Elections: Notwithstanding the other provisions of
this Section, other than Section 6.6(c), distributions may be made under a
designation made before January 1, 1984, in accordance with Section 242(b)(2) of
the Tax Equity and Fiscal Responsibility Act (TEFRA) and the provisions of the
Plan that relate to Section 242(b)(2) of TEFRA.

 

(e) Time and Manner of Distribution:

 

(i) Required Beginning Date: The Member’s entire interest will be distributed,
or begin to be distributed, to the Member no later than the Member’s Required
Beginning Date.

 

(ii) DeathofMemberBeforeDistributionsBegin: If the Member dies before
distributions begin, the Member’s entire interest will be distributed, or begin
to be distributed, no later than as follows:

 

(1)If the Member’s surviving spouse is the Member’s sole Designated Beneficiary,
then, except as provided in the Plan, distributions to the surviving spouse will
begin by December 31 of the calendar year immediately following the calendar
year in which the Member died, or by December 31 of the calendar year in which
the Member would have attained age 701/2, if later.

 

(2)If the Member’s surviving spouse is not the Member’s sole Designated
Beneficiary, then, except as provided in the Plan, distributions to the
Designated Beneficiary will begin by December 31 of the calendar year
immediately following the calendar year in which the Member died.

 

(3)If there is no Designated Beneficiary as of September 30 of the year
following the year of the Member’s death, the Member’s entire interest will be
distributed by December

31 of the calendar year containing the fifth anniversary of the Member’s death.

 

(4)If the Member’s surviving spouse is the Member’s sole Designated Beneficiary
and the surviving spouse dies after the Member but before distributions to the
surviving spouse begin, this Section 6.6(e)(ii), other than Section

6.6(e)(ii)(1), will apply as if the surviving spouse were the

Member.

 

 

(5)For purposes of this Section 6.6(e)(ii) and Section 6.6(h)(ii), distributions
are considered to begin on the Member’s Required Beginning Date (or, if Section
6.6(e)(ii)(4) applies, the date distributions are required to begin to the
surviving spouse under Section 6.6(e)(ii)(1)). If annuity payments irrevocably
commence to the Member before the Member’s Required Beginning Date (or to the
Member’s surviving spouse before the date distributions are required to begin to
the surviving spouse under Section 6.6(e)(ii)(1)), the date distributions are
considered to begin is the date distributions actually commence.

 

(iii) Form of Distribution: Unless the Member’s interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the Required Beginning Date, as of the first distribution calendar year
distributions will be made in accordance with Sections 6.6(f), 6.6(g), and
6.6(h)(ii). If the Member’s interest is distributed in the form of an annuity
purchased from an insurance company, distributions thereunder will be made in
accordance with the requirements of Code Section 401(a)(9) and the Treasury
Regulations thereunder. Any part of the Member’s interest which is in the form
of an individual account described in Code Section 414(k) will be distributed in
a manner satisfying the requirements of Code Section 401(a)(9) and the Treasury
Regulations that apply to individual accounts.

 

(f) Determination of Amount to be Distributed Each Year:

 

(i) GeneralAnnuityRequirements: If the Member’s interest is paid in the form of
annuity distributions under the Plan, payments under the annuity will satisfy
the following requirements:

 

(1)the annuity distributions will be paid in periodic payments made at uniform
intervals not longer than one year;

 

(2)the distribution period will be over a life (or lives) or over a period
certain not longer than the period described in Section 6.6(g) or (h)(ii);

 

(3)once payments have begun over a period, the period certain will not be
changed even if the period certain is shorter than the maximum period;

 

(4)payments will either be nonincreasing or increase only as follows:

 

(A)by an annual percentage increase that does not exceed the annual percentage
increase in a cost-of- living index that is based on prices in the year during
which the increase occurs or the prior year;

 

 

(B)by a percentage increase that occurs at specified times (e.g., at specified
ages) and does not exceed the cumulative total of annual percentage increases in
a cost-of-living index since the Annuity Starting Date, or if later, the date of
the most recent percentage increase. In cases providing such a cumulative
increase, an actuarial increase may not be provided to reflect the fact that
increases were not provided in the interim years;

 

(C)to the extent of the reduction in the amount of the Member’s payments to
provide for a survivor benefit upon death, but only if the Beneficiary whose
life was being used to determine the distribution period described in Section
6.6(g) dies or is no longer the Member’s Beneficiary pursuant to a qualified
domestic relations order within the meaning of Code Section 414(p);

 

(D)to allow a Beneficiary to convert a survivor portion of a joint and survivor
annuity into a single sum distribution upon the Member’s death;

 

(E)to pay increased benefits that result from a Plan amendment;

 

(F)by a constant percentage, applied not less frequently than annually, at a
rate that is less than five percent (5%) per year;

 

(G)to provide a final payment upon the death of the Member that does not exceed
the excess of the actuarial present value of the Member’s Accrued Benefit
(within the meaning of Code Section

411(a)(7)) calculated as of the Annuity Starting Date using the applicable
interest rate and the applicable mortality table described in Section 1.2 or
Annex A as applicable (or, if greater, the total amount of employee
contributions) over the total of payments before the death of the Member; or

 

(H)as a result of dividend or other payments that result from Actuarial Gains,
provided:

 

(i) Actuarial Gain is measured not less frequently than annually;

 

 

(ii)The resulting dividend or other payments are either paid no later than the
year following the year for which the actuarial experience is measured or paid
in the same form as the payment of the annuity over the remaining period of the
annuity (beginning no later than the year following the year for which the
actuarial experience is measured);

 

(iii)The Actuarial Gain taken into account is limited to actuarial gain from
investment experience;

 

(iv)The assumed interest rate used to calculate such Actuarial Gains is not less
than 3 percent; and

 

(v)The annuity payments are not also being increased by a constant percentage as
described in Section 6.6(f)(i)(4)(F) above.

(ii)Amount Required to be Distributed by Required Beginning Date: (1) The amount
that must be distributed on or before the

Member’s Required Beginning Date (or, if the Member dies before distributions
begin, the date distributions are required to begin under Section 6.6(e)(ii)(1)
or (2) is the payment that is required for one payment interval. The second
payment need not be made until the end of the next payment interval even if that
payment interval ends in the next calendar year. Payment intervals are the
periods for which payments are received, e.g., bi-monthly, monthly,
semi-annually, or annually. All of the Member’s benefit accruals as of the last
day of the first distribution calendar year will be included in the calculation
of the amount of the annuity payments for payment intervals ending on or after
the Member’s Required Beginning Date.

 

(2)In the case of a single sum distribution of a Member’s entire Accrued Benefit
during a Distribution Calendar Year, the amount that is the required minimum
distribution for the Distribution Calendar Year (and thus not eligible for
rollover under Code Section 402(c)) is determined under this Section
6.6(f)(ii)(2). The portion of the single sum distribution that is a required
minimum distribution is determined by treating the single sum distribution as a
distribution from an individual account Plan and treating

 

 

the amount of the single sum distribution as the Member’s account balance as of
the end of the relevant valuation calendar year. If the single sum distribution
is being made in the calendar year containing the Required Beginning Date and
the required minimum distribution for the Member’s first Distribution Calendar
Year has not been distributed, then the portion of the single sum distribution
that represents the required minimum distribution for the Member’s first and
second Distribution Calendar Years is not eligible for rollover.

 

(iii) Additional Accruals After First Distribution Calendar Year: Any additional
benefits accruing to the Member in a calendar year after the first distribution
calendar year will be distributed beginning with the first payment interval
ending in the calendar year immediately following the calendar year in which
such amount accrues. Notwithstanding the preceding, the Plan will not fail to
satisfy the requirements of this Section 6.6(f)(iii) and Code Section 401(a)(9)
merely because there is an administrative delay in the commencement of the
distribution of the additional benefits accrued in a calendar year, provided
that the actual payment of such amount commences as soon as practicable.
However, payment must commence no later than the end of the first calendar year
following the calendar year in which the additional benefit accrues, and the
total amount paid during such first calendar year must be no less than the total
amount that was required to be paid during that year under this Section
6.6(f)(iii).

 

(g)       Requirements For Annuity Distributions That Commence During the

Member’s Lifetime:

 

(i) Joint Life Annuities Where the Beneficiary is the Member’s Spouse: If
distributions commence under a distribution option that is in the form of a
joint and survivor annuity for the joint lives of the Member and the Member’s
spouse, the minimum distribution incidental benefit requirement will not be
satisfied as of the date distributions commence unless, under the distribution
option, the periodic annuity payment payable to the survivor does not at any
time on and after the Member’s Required Beginning Date exceed the annuity
payable to the Member. In the case of an annuity that provides for increasing
payments, the requirement of this Section 6.6(g)(i) will not be violated merely
because benefit payments to the Beneficiary increase, provided the increase is
determined in the same manner for the Member and the Beneficiary. If the form of
distribution combines a joint and survivor annuity for the joint lives of the
Member and the Member’s spouse and a period certain annuity, the preceding
requirements will apply to annuity payments to be made to the Designated
Beneficiary after the expiration of the period certain.

 

(ii) JointLifeAnnuitiesWheretheDesignatedBeneficiaryIsNotthe Member’sSpouse: If
the Member’s interest is being distributed in the form of a joint and survivor
annuity for the joint lives of the Member and a nonspouse Beneficiary, annuity
payments to be made on or after the Member’s Required Beginning Date to the
Designated Beneficiary after the Member’s death must not exceed the “applicable

 

 

percentage” of the annuity payment for such period that would have been payable
to the Member determined by using the methodology and the table set forth in
Treasury Regulations Section 1.401(a)(9)-6, Q&A-2(c)(2), in the manner described
in Q&A-

2(c)(1), to determine the applicable percentage. If the form of distribution
combines a joint and survivor annuity for the joint lives of the Member and a
nonspouse Beneficiary and a period certain annuity, the requirement in the
preceding sentence will apply to annuity payments to be made to the Designated
Beneficiary after the expiration of the period certain.

 

(iii) Period Certain Annuities: Unless the Member’s spouse is the sole
Designated Beneficiary and the form of distribution is a period certain and no
life annuity, the period certain for an annuity distribution commencing during
the Member’s lifetime may not exceed the applicable distribution period for the
Member under the Uniform Lifetime Table set forth in Treasury Regulations
Section 1.401(a)(9)-9, Q&A-2 for the calendar year that contains the Annuity
Starting Date. If the Annuity Starting Date precedes the year in which the
Member reaches age 70, the applicable distribution period for the Member is the
distribution period for age 70 under the Uniform Lifetime Table set forth in
Treasury Regulations Section 1.401(a)(9)-9, Q&A-2, plus the excess of 70 over
the age of the Member as of the Member’s birthday in the year that contains the
Annuity Starting Date. If the Member’s spouse is the Member’s sole Designated
Beneficiary and the form of distribution is a period certain and no life
annuity, the period certain may not exceed the longer of the Member’s applicable
distribution period, as determined under this Section 6.6(g)(iii), or the joint
life and last survivor expectancy of the Member and the Member’s spouse as
determined under the Joint and Last Survivor Table set forth in Treasury
Regulations Section 1.401(a)(9)-9, Q&A-3, using the Member’s and spouse’s
attained ages as of the Member’s and spouse’s birthdays in the calendar year
that contains the Annuity Starting Date.

 

(h)       Requirements for Minimum Distributions After the Member’s Death:

 

(i) DeathAfterDistributionBegins: If the Member dies after the date
distributions begin in the form of an annuity meeting the requirements of this
Section, the remaining portion of the Member’s interest will continue to be
distributed over the remaining period over which distributions commenced.

 

(ii)       Death Before Distributions Begin:

 

(1)Member’s Survived by Designated Beneficiary: Except as provided in the Plan,
if the Member dies before the date distribution of his interest begins and there
is a Designated Beneficiary, the Member’s entire interest will be distributed
beginning no later than the time described in 6.6(e)(ii)(1) or (2) over the life
of the Designated Beneficiary or over a period certain not exceeding:

 

(A) unless the Annuity Starting Date is the date before the first distribution
calendar year, the life

 

 

expectancy of the Designated Beneficiary determined using the Beneficiary’s age
as of the Beneficiary’s birthday in the calendar year immediately following the
calendar year of the Member’s death; or

 

(B)if the Annuity Starting Date is before the first distribution calendar year,
the life expectancy of the Designated Beneficiary determined using the
Beneficiary’s age as of the Beneficiary’s birthday in the calendar year that
contains the Annuity Starting Date.

 

(2)No Designated Beneficiary: If the Member dies before the date the
distributions begin and there is no Designated Beneficiary as of September 30 of
the year following the year of the Member’s death, distribution of the Member’s
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the Member’s death.

 

(3)Death of Surviving Spouse Before Distributions to Surviving Spouse Are
Required to Begin: If the Member dies before the date distribution of his
interest begins, the Member’s surviving spouse is the Member’s sole Designated
Beneficiary, and the surviving spouse dies before distributions to the surviving
spouse begin, this Section 6.6(h) will apply as if the surviving spouse were the
Member, except that the time by which distributions must begin will be
determined without regard to

6.6(e)(ii)(1). (i) Definitions:

(i)       Designated Beneficiary: The individual who is designated as the
Beneficiary under the Plan and is the designated beneficiary under Code Section
401(a)(9) and Treasury Regulations Section 1.401(a)(9)-4.

 

(ii) DistributionCalendarYear: A calendar year for which a minimum distribution
is required. For distributions beginning before the Member’s death, the
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the Member’s Required Beginning Date. For
distributions beginning after the Member’s death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under Section 6.6(e)(ii).

 

(iii)       Life Expectancy: Life expectancy as computed by use of the Single

Life Table in Treasury Regulations Section 1.401(a)(9)-9, Q&A-1.

 

 

(iv)       Required Beginning Date: The required beginning date for a Member who
is a five-percent (5%) owner (within the meaning of Code Section 416(i)(1)) is
April 1 of the calendar year next following the calendar year in which the
Member attains age 70-1/2. The required beginning date for any other Member is
April 1 of the calendar year next following the later to occur of the calendar
year of his attainment of age 70-1/2 or the calendar year of his retirement.

 

(v) Actuarial Gain: Actuarial Gain means the difference between an amount
determined using the actuarial assumptions (i.e., investment return, mortality,
expense, and other similar assumptions) used to calculate the initial payments
before adjustment for any increases and the amount determined under the actual
experience with respect to those factors. Actuarial Gain also includes
differences between the amount determined using actuarial assumptions when an
annuity was purchased or commenced and such amount determined using actuarial
assumptions used in calculating payments at the time the Actuarial Gain is
determined.

 

6.7       Reversion. Employer contributions are to revert to the Employer under
the following conditions:

 

(a) Mistake of Fact. In the case of an Employer contribution which is made by
the Employer by reason of a mistake of fact, such contribution shall be returned
to the Employer within one year after the payment of the contribution.

 

(b) DisqualificationofPlan. If this Plan does not initially qualify under Code
Section 401(a), Employer contributions attributable to a period for which the
Plan is disqualified shall be returned to the Employer within one year after the
date of denial of qualification of the Plan.

 

(c) Nondeductible Contribution. If any Employer contribution is determined by
the Internal Revenue Service to be nondeductible under Code Section 404, then
such Employer contribution, to the extent that is determined to be
nondeductible, shall be returned to the Employer within one year after the
disallowance of the deduction.

 

(d)       Plan Termination. Upon termination of the Plan, as provided in Section

8.6 of the Plan.

 

 

ARTICLE VII CONTRIBUTIONS BY THE EMPLOYER

7.1       Employer Contributions. The Plan benefits to Members, Terminated
Members,

Retired Members, Spouses, and Beneficiaries of the Plan shall be satisfied to
the extent that contributions by the Employer to the Trust Fund and investment
earnings on the Trust Fund shall so permit. Employer contributions during any
Plan Year shall be determined by the Board (a) on the basis of the actuarial
statement submitted by the Actuary employed by the Plan Administrator on behalf
of Members, Terminated Members, Retired Members, Spouses, and Beneficiaries, (b)
on the basis of the Plan’s investment policy, and (c) within the range of the
minimum and maximum amounts required and permitted by law, on the basis of the
Employer’s financial position as determined by the Board from time to time. So
long as the Plan has not been terminated or revoked and the Employer is
financially able, the contribution made by the Employer during any Plan Year
shall be at least the amount of the contribution certified by the Actuary as
necessary to avoid an accumulated funding deficiency.

 

7.2 FundingandInvestmentPolicy. From time to time, the Plan Administrator or its
delegate shall furnish the Trustee with an estimate of the amounts required
during at least the next three Plan Years to provide benefit payments to
Members, Terminated Members, Retired Members, Eligible Spouses, and
Beneficiaries. On the basis of this estimate, and also taking into account
estimated administrative expenses of the Plan and any known or contemplated
events that are expected to have significant financial effects on the Plan, the
Trustee shall determine the short-term and long-term liquidity needs of the
Plan. In addition to making the ultimate investment decisions, the Trustee shall
determine the broad investment policy with respect to the Plan on the basis of
the Plan’s liquidity needs, on the basis of reasonable goals as to the
appropriate rate of investment return and degree of investment risk, and on the
basis of the nonbinding recommendations of the Employer. It is expected that
this broad investment policy shall be revised from time to time to recognize
changing conditions. Alternatively, any or all of the responsibilities allocated
to the Trustee in this Section may be delegated by the Board of Directors to an
investment manager within the meaning of ERISA Section 3(38).

 

7.3 Payment of Expenses. All expenses of administering this Plan and the Trust
as may be mutually agreed upon from time to time or that may arise in connection
with the Plan and Trust shall be paid from the Trust Fund, unless the Employer
pays such expenses.

 

 

ARTICLE VIII

 

AMENDMENT AND TERMINATION OF PLAN

 

8.1 RighttoAmend. The Employer reserves the right to amend this Plan or the
Trust, by a resolution adopted by the Board of Directors, without the consent of
any Member, Terminated Member, Retired Member, Eligible Spouse, or Beneficiary,
provided, however, that no amendment of this Plan or the Trust shall deprive any
Member, Terminated Member, Retired Member, Eligible Spouse, or Beneficiary of
any vested equitable interest herein nor shall such amendment increase the
duties and obligations of the Trustee except with its consent.

 

8.2 Right to Terminate. Although it is the intention of the Employer that this
Plan shall be continued and that contributions shall be made regularly thereto
each year, the Employer, by a resolution adopted by the Board of Directors, may
terminate this Plan or permanently discontinue contributions at any time.

 

8.3 Allocation upon Termination. If this Plan is terminated, the value of the
Trust Fund remaining after providing for the expenses of administration of the
Plan and Trust shall be allocated among the Members, Terminated Members, Retired
Members, Eligible Spouses, and Beneficiaries in the order of precedence and
amounts specified in ERISA Section 4044 and the regulations thereunder.

 

The allocation of the Trust Fund in accordance with this Section shall be based
on the method of payment of Monthly Retirement Income or Death Benefits
specified in this Plan and shall be calculated as of the date on which this Plan
is terminated. In the event that the Trust Fund assets on or after the date of
termination are insufficient to fund all benefits within any class, the benefits
of all higher orders of precedence shall be funded, the benefits of all lower
orders of precedence shall be unfunded, and the assets remaining shall be
allocated among the Members of such partially funded class on the basis of their
respective actuarial reserves, subject to the provisions of ERISA Section 4044
and any regulations thereunder.

 

8.4 VestinguponTerminationorPartialTermination. In the event of the termination
of the Plan, the Accrued Benefit as of the date of termination of each Member
who has not terminated his employment as of the date of termination of the Plan
shall be fully vested in his Accrued Benefit. Similarly, in the event of a
partial termination of the Plan, each Member who is affected by such partial
termination shall be fully vested in his Accrued Benefit.

 

8.5 Distributions upon Termination. The Employer shall file timely notice of the
termination with the Internal Revenue Service in order to obtain a determination
letter from the Internal Revenue Service that the Plan is qualified upon
termination under Code Section 401(a). Within a reasonable period of time
following the receipt of a determination letter from the Internal Revenue
Service, the interest of each Member, Terminated Member, Retired Member,
Eligible Spouse or Beneficiary shall be distributable in the form of a
non-transferable annuity commencing at age 62 or 65, which annuity shall be
purchased with the assets allocated for the benefit of such person upon
termination or shall be provided for in some other manner as determined by the
Plan Administrator; provided, however, that each Member may be offered the
option of a lump sum distribution with the consent of his Eligible Spouse, if
any.

 

 

8.6 Reversions upon Termination. Any assets remaining after the satisfaction of
all liabilities under the Plan as of the date of termination to Members,
Terminated Members, Retired Members, Eligible Spouses, and Beneficiaries, which
funds remain by reason of erroneous actuarial computation, shall be returned to
the Employer.

 

 

ARTICLE IX

 

PLAN ADMINISTRATOR

 

9.1 Designation. The Employer shall serve as the Plan Administrator, in which
capacity it shall generally have all the powers, duties and responsibilities as
set forth in ERISA. It is anticipated that the Employer shall delegate its
rights, duties and responsibilities as Plan Administrator to an administrative
committee consisting of one or more persons designated from time to time by the
Board, and the Employer hereby authorizes such delegation.

 

The President of the Employer (or in the event of the President’s inability or
failure to act, any Vice President of such company) shall certify in writing to
the Trustee, as promptly as practicable after any change in the membership of
the administrative committee, the names of the persons then serving as members
of the committee. The Trustee shall be entitled to rely on the names so
certified as being the authorized and acting members of the committee until
notified of any change by subsequent certification.

 

The administrative committee may act at a meeting or by unanimous written
consent without a meeting. The administrative committee shall elect one of its
members as chairman, appoint a secretary, who may or may not be a committee
member, and advise the Trustee of such actions in writing. The secretary shall
keep a record of all meetings and forward all necessary communications to the
Employer or the Trustee. A quorum of the committee shall consist of not less
than two-thirds of the members thereof, and a majority vote of those present
shall control on all matters acted upon at a meeting of the committee. A
dissenting committee member who, within a reasonable time after he has knowledge
of any action or failure to act by the majority, registers his dissent in
writing delivered to the other committee members, the Employer, and the Trustee,
shall not be responsible for any such action or failure to act.

 

9.2 Compensation and Records. The Plan Administrator shall serve until the
designation of a replacement by the Board of the Employer. No compensation shall
be paid the Plan Administrator from the Trust Fund for its services. The Plan
Administrator shall keep a permanent record of its actions with respect to the
Plan, which shall be available for inspection by appropriate parties as provided
in the Code and ERISA.

 

9.3 Duties and Powers; Claims Review Procedures. Subject to the limitations of
the Plan, the Plan Administrator shall from time to time establish rules for the
administration of the Plan and transaction of its business. The records of the
Employer, as certified to the Plan Administrator, shall be conclusive with
respect to any and all factual matters dealing with the employment of a Member.
The Plan Administrator shall have the exclusive discretionary power to construe
and interpret the Plan, and to determine all questions that may arise thereunder
relating to (a) the eligibility of individuals to participate in the Plan, (b)
the amount of benefits to which any Member or Beneficiary may become entitled
hereunder, and (c) any situation not specifically covered by the provisions of
the Plan, and the Plan Administrator’s decisions on such matters shall be final
and binding on all parties. Any interpretation or determination made pursuant to
such discretionary authority will be upheld on judicial review, unless it is
shown to be in abuse of discretion (i.e., arbitrary and capricious).

 

 

The Plan Administrator shall pass upon any written claim for benefits under this
Plan, which claim shall be submitted by the Member, Terminated Member, Retired
Member, Eligible Spouse, or Beneficiary upon a form furnished to such claimant
by the Plan Administrator. In the event that the claim of any person to all or
any part of any payment or benefit under this Plan shall be denied, the Plan
Administrator shall provide to the claimant, within 90 days after receipt of
such claim (unless special circumstances require an extension of time for
processing, in which written notice of such extension shall be provided to the
claimant and such decision should be rendered as soon as possible, but in no
event later than 180 days after receipt of such claim), a written notice setting
forth, in a manner calculated to be understood by the claimant:

 

(a) The specific reason or reasons for the denial;

 

 

 

based;

(b)       Specific references to the pertinent Plan provisions on which the
denial is

 

(c) A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation as to why such material or
information is necessary; and

 

(d) A description of the Plan’s review procedures and the time limits applicable
to such procedures, including a statement of the claimant’s right to bring a
civil action under Section 502(a) of ERISA following an adverse benefit
determination upon review.

 

Within 60 days after receipt of the above material, the claimant shall have a
reasonable opportunity to appeal the claim denial to the Plan Administrator for
a full and fair review. The claimant or his duly authorized representative;

 

(e) May request a review upon written notice to the Plan Administrator;

 

(f) May review and obtain copies of pertinent documents, records and other
information relevant to the claimant’s claim for benefits; and

 

(g) May submit issues and comments in writing, documents, records and other
information relating to the claim for benefits.

 

A decision by the Plan Administrator shall be made not later than 60 days after
receipt of a request for review, unless special circumstances require an
extension of time for processing, in which written notice of such extension
shall be provided to the claimant and such decision should be rendered as soon
as possible, but in no event later than 120 days after receipt of such claim.
The Plan Administrator’s decision on review shall be written and shall include
specific reasons for the decision, written in a manner calculated to be
understood by the claimant, with specific references to the pertinent Plan
provisions on which the decision is based. The decision upon review shall also
include a statement that the claimant is entitled to receive, upon request and
free of charge, reasonable access to, and copies of, all documents, records and
other information relevant to the claimant’s claim for benefits and a statement
of the claimant’s right to bring an action under Section 502(a) of ERISA.

 

 

All determinations with respect to questions arising in the administration,
interpretation, and application of the Plan, including the review of denied
claims, shall be conclusive and binding on all persons, subject, however, to the
provisions of the Code and ERISA.

 

9.4 Authorization of Payments. The Plan Administrator shall direct the Trustee
in writing to make payments from the Trust Fund to any Member, Terminated
Member, Retired Member, Eligible Spouse, or Beneficiary who qualifies for such
payments hereunder. Such written order to the Trustee shall specify at least the
name of such person, his address, his Social Security number, and the amount and
frequency of such payments.

 

9.5 No Discrimination. The Plan Administrator shall not take action or direct
the Trustee to take any action with respect to any of the benefits provided
hereunder or otherwise in pursuance of the powers conferred herein upon the Plan
Administrator which would be discriminatory in favor of Members or employees who
are officers, shareholders, or highly compensated employees or which would
result in benefiting one Member, or group of Members, at the expense of another,
or in the application of different rules to substantially similar sets of facts.

 

9.6 Retention of Agents. The Plan Administrator may delegate its
responsibilities under this Article IX to one or more of its employees and may
employ such counsel, accountants, Actuaries, or other agents as it shall deem
advisable. The Employer shall pay, or cause to be paid from the Trust Fund, the
compensation of such counsel, accountants, Actuaries, and other agents and any
other expenses incurred by the Plan Administrator in the administration of the
Plan and Trust.

 

 

ARTICLE X

 

THE TRUST FUND AND TRUSTEE

 

10.1 General. The Employer has entered into a Trust Agreement with the Trustee
to hold the funds necessary to provide the benefits as set forth in this Plan.

 

10.2 DispositionofTrustFund. The Trust Fund shall be received, held in Trust,
and disbursed by the Trustee in accordance with the provisions of the Trust
Agreement and the provisions as set forth in this Plan. No part of the Trust
Fund shall be used for, or diverted to, purposes other than for the exclusive
benefit of Members, Terminated Members, Retired Members, Eligible Spouses, and
Beneficiaries under this Plan prior to the satisfaction of all liabilities
hereunder with respect to such persons. No person shall have any interest in or
right to the Trust Fund or any part thereof, except as specifically provided for
in this Plan or the Trust Agreement.

 

10.3 Right of Removal. The Board of the Employer may remove the Trustee at any
time upon the notice required by the terms of the Trust Agreement and, upon such
removal or upon the resignation of the Trustee, the Employer shall designate and
appoint a successor Trustee.

 

10.4 PowersofTrustee. The Trustee shall have such powers to hold, invest,
reinvest, control, and disburse funds as at that time shall be set forth in the
Trust Agreement. In exercising such powers, the Trustee may request instructions
in writing from the Plan Administrator on any matters affecting the Trust and
may rely and act thereon.

 

10.5 Interest-Bearing Deposit With Employer. The investment of all or part of
the Trust Fund in deposits which bear a reasonable rate of interest in Southwest
Georgia Bank or any other bank or financial institution which is supervised by
the United States or a State and which is a fiduciary for the Plan is expressly
authorized.

 

10.6 Integration of Trust Agreement. The Trust Agreement shall be deemed to form
a part of the Plan, and all rights of Members or others under this Plan shall be
subject to the provisions of the Trust Agreement to the extent such provisions
are not contradicted by specific provisions of this Plan.

 

 

ARTICLE XI MISCELLANEOUS PROVISIONS

11.1       Prohibition Against Diversion. There shall be no diversion of any
portion of the

assets of the Trust Fund other than for the exclusive benefit of Members,
Terminated Members, Retired Members, Eligible Spouses, and Beneficiaries, except
as provided in Section 8.6 at the time of termination of the Plan and Trust, or
except as may otherwise be permissible under the Code and Regulations issued
thereunder.

 

11.2 PrudentManRule. For purposes of Part 4 of Title I of ERISA, the Employer,
the Trustee, and the Plan Administrator shall each be named fiduciaries and
shall each discharge their respective duties hereunder with the care, skill,
prudence and diligence under the circumstances then prevailing that a prudent
man acting in a like capacity and familiar with such matters would use in the
conduct of an enterprise of a like character and with like aims. Without
limiting the generality of the above, it is specifically provided that the
appointment and retention of any parties pursuant to Article IX of the Plan are
“duties” of the Employer for purposes of this Section.

 

11.3 Responsibilities of Parties. The Employer shall be responsible for the
administration and management of the Plan except for those duties specifically
allocated to the Trustee or Plan Administrator. The Trustee shall have exclusive
responsibility for the management and control of the responsibility for all
matters specifically delegated to it by the Employer in the Plan. The Employer
shall be deemed the Plan Sponsor for all purposes of ERISA.

 

11.4 Reports Furnished Members. The Plan Administrator shall cause to be
furnished to each Member, and to each Terminated Member, Retired Member,
Eligible Spouse, or Beneficiary receiving benefits under this Plan, in the
manner and within the time limits specified in the Code and ERISA, each of the
following:

 

(a) A summary plan description and periodic revisions; (b) Notification of
amendments to the Plan; and

(c) An annual funding notice.

 

11.5 ReportsAvailabletoMembers. The Plan Administrator shall make copies of the
allowing documents available at the principal office of Employer for examination
by any Member, Terminated Member, Retired Member, Eligible Spouse, or
Beneficiary:

 

(a) The Plan and Trust Agreement;

 

(b)       The summary plan description; and

 

(c) The latest annual report.

 

 

11.6 Reports Upon Request. The Plan Administrator shall furnish to any Member,
Terminated Member, Retired Member, Eligible Spouse, or Beneficiary who so
requests in writing, once during any 12-month period, a statement indicating, on
the basis of the latest available information:

 

(a) The total benefits accrued; and

 

(b) The nonforfeitable benefits, if any, which have accrued, or the earliest
date on which benefits will become nonforfeitable.

 

The Plan Administrator shall also furnish to any Member, Terminated Member,
Retired Member, Eligible Spouse, or Beneficiary who so requests in writing, at a
reasonable charge to be prescribed by regulation of the Secretary of Labor, any
document referred to in Section 11.5.

 

11.7 MergerorConsolidationofEmployer. If the Employer is merged or consolidated
with another organization, or another organization acquires all or substantially
all of the Employer’s assets, such organization may, but shall not be required
to, become the Employer hereunder by action of its governing board. Such change
in Employers shall not be deemed a termination of the Plan by either the
predecessor or successor Employer.

 

11.8 PlanContinuanceVoluntary. Although it is the intention of the Employer that
this Plan shall be continued and its contributions made regularly, this Plan is
entirely voluntary on the part of the Employer, and the continuance of the Plan
and the payments thereunder are not assumed as a contractual obligation of the
Employer.

 

11.9 SuspensionofContributions. The Employer specifically reserves the right, in
its sole and uncontrolled discretion, to modify or suspend contributions to the
Plan (in whole or in part) at any time or from time to time and for any period
or periods, or to discontinue at any time the contributions under this Plan.

 

11.10 Agreement Not An Employment Contract. This Plan shall not be deemed to
constitute a contract between the Employer and any Member or to be a
consideration or an inducement for the employment of any Member or Employee.
Nothing contained in this Plan shall be deemed to give any Member or Employee
the right to be retained in the service of the Employer or to interfere with the
right of the Employer to discharge any Member or Employee at any time regardless
of the effect which such discharge shall have upon such individual as a Member
in the Plan.

 

11.11 Facility of Payments. In making any distribution to or for the benefit of
any minor or incompetent Member, Terminated Member, Retired Member, Eligible
Spouse, or Beneficiary or for the benefit of any other Member, Terminated
Member, Retired Member, Eligible Spouse, or Beneficiary who, in the opinion of
the Plan Administrator, is incapable of properly using, expending, investing, or
otherwise disposing of such distribution, then the Plan Administrator, in its
sole, absolute, and uncontrolled discretion may, but need not, order the Trustee
to make such distribution to a legal or natural guardian or other relative of
such minor or court appointed committee of any incompetent, or to any adult with
whom such person temporarily or permanently resides; and any such guardian,
committee, relative, or other person shall have full

 

 

authority and discretion to expend such distribution for the use and benefit of
such person; and the receipt of such guardian, committee, relative or other
person shall be a complete discharge to the Trustee, without any responsibility
on its part or on the part of the Plan Administrator to see to the application
thereof.

 

11.12 Unclaimed Benefits. If any benefits payable to, or with respect to, a
Member are not claimed for a period of 7 years from the date of entitlement, as
determined by the Plan Administrator, and following a diligent effort to locate
such person, the person shall be presumed dead and the post-death benefits, if
any under this Plan, shall be paid pursuant to the law of intestate succession
of the State of Georgia, as in effect on the date of payment, provided that the
Member’s benefits shall be reinstated in the event that such person later files
claim for such benefits with the Plan Administrator and in the event that the
Member or his Eligible Spouse or other Beneficiary has not previously received
the Actuarial Equivalent of such benefits. No benefits shall be paid
retroactively to the date of entitlement if the member cannot be located at such
time after a diligent search but later is found; instead, benefits with respect
to such Member shall be paid prospectively from the first date of the month
coincident with or immediately following the date on which the Member files a
claim therefore with the Plan Administrator. Nothing in this Section shall be
construed to prohibit the Plan Administrator, in its sole discretion, from
paying benefits prior to the expiration of such 7-year period to any surviving
Eligible Spouse or other Beneficiary of a Member who cannot be located after a
diligent search has been conducted.

 

11.13 GoverningLaw. This Plan shall be administered in the United States of
America, and its validity, construction, and all rights hereunder shall be
governed by the laws of the United States of America under ERISA. To the extent
that ERISA shall not be held to have preempted local law, the Plan shall be
administered under the laws of the State of Georgia. If any provision of the
Plan shall be held invalid or unenforceable, the remaining provisions hereof
shall continue to be fully effective.

 

11.14 Headings No Part of Agreement. Headings of articles, sections, and
subsections of the Plan are inserted for convenience of reference. They
constitute no part of the Plan and are not to be considered in the construction
thereof.

 

11.15 Merger or Consolidation of Plan. This Plan and Trust shall not be merged
or consolidate with, nor shall any assets or liabilities be transferred to, any
other plan, unless the benefits payable to each Member if the Plan was
terminated immediately after such action would be equal to or greater than the
benefits to which such Member would have been entitled if this Plan had been
terminated immediately before such action. Effective as of the close of business
on December 31, 2004, the Plan shall accept the merger of the Sylvester Plan
into the Plan, and, as soon as administratively practicable thereafter, the
related trust-to-trust transfer of assets and liabilities, in accordance with
the requirements of Code Section 414(1). The merger of the Sylvester Plan with
and into the Plan shall not decrease a Member’s vested interest and shall not
reduce a Member’s benefits in violation of Code Section 411(d)(6). The Company
and the Plan Administrator shall have the authority to take such actions as may
be necessary to effectuate the merger of the Sylvester Plan with and into the
Plan and the related transfer of assets and liabilities.

 

 

11.16 Indemnification. The Employer hereby agrees to indemnify any Employee or
Member of the Board of the Employer to the full extent of any expenses,
penalties, damages, or other pecuniary loss which such Employee or member may
suffer as a result of his responsibilities, obligations, or duties in connection
with the Plan. Such indemnification shall be paid by the Employer to the
Employee or member to the extent that fiduciary liability insurance is not
available to cover the payment of such items, but in no event shall such items
be paid out of Plan assets.

 

11.17 Direct Transfer of Eligible Rollover Distributions.

 

(a) Notwithstanding any provision of the Plan to the contrary, with respect to
any distribution made on or after January 1, 1993, a Distributee may elect, at
the time and in the manner prescribed by the Plan Administrator, to have any
portion of an Eligible Rollover Distribution paid directly to an Eligible
Retirement Plan specified by the Distributee in a Direct Rollover.

 

 

 

apply:

(b)       For the purposes of this Section 11.17, the following definitions
shall

 

(i) “Eligible Rollover Distribution” shall mean any distribution of all or any
portion of the balance to the credit of the Distributee, except that an Eligible
Rollover Distribution shall not include: any distribution that is one of a
series of substantially equal periodic payments (not less frequently than
annually) made for the life (or life expectancy) of the Distributee or the joint
lives (or joint life expectancies) of the Distributee and the Distributee’s
designated Beneficiary, or for a specified period of ten years or more; any
distribution to the extent such distribution is required under Code Section
401(a)(9); any hardship distribution described in Code Section 401(k)(2)(B)
(i)(IV); or the portion of any distribution that is not includable in gross
income (determined without regard to the exclusion for net unrealized
appreciation with respect to employer securities). Effective as of January 1,
2007, an Eligible Rollover Distribution shall include any after-tax
contributions credited to the Distributee, provided, however, that the Eligible
Retirement Plan to which such contributions would be transferred to in a Direct
Rollover agrees to account separately for such amounts so transferred (including
interest thereon), including accounting separately for the portion of the
distribution which is includible in gross income and the portion of the
distribution which is not includible in gross income.

 

(ii)       “Eligible Retirement Plan” shall mean an individual retirement
account described in Code Section 408(a), an individual retirement annuity
described in Code Section 408(b), an annuity plan described in Code Section
403(a), or a qualified trust described in Code Section 401(a), that accepts the
Distributee’s Eligible Rollover Distribution. However, in the case of an
Eligible Rollover Distribution to the surviving spouse, an Eligible Retirement
Plan shall mean only an individual retirement account or individual retirement
annuity. An Eligible Retirement Plan shall also mean an annuity contract
described in Code Section 403(b) and an eligible plan under Code Section 457(b)
which is maintained by a state, political subdivision of a state, or any agency
or instrumentality of a state or political subdivision of a state and which
agrees to separately

 

 

account for amounts transferred into such plan from this Plan. The definition of
Eligible Retirement Plan shall also apply in the case of a distribution to a
surviving spouse, or to a spouse or former spouse who is the alternate payee
under a qualified domestic relation order, as defined in Code Section 414(p).
For distributions made on or after January 1,

2008, Eligible Retirement Plan shall also include a Roth IRA described in Code
Section

408A(b).

 

(iii) “Distributee” shall mean an Employee or former Employee. In addition, the
Employee’s or former Employee’s surviving spouse and the Employee’s or former
Employee’s spouse or former spouse who is the alternate payee under a qualified
domestic relations order, as defined in Code Section 414(p), are Distributees
with regard to the interest of the spouse or former spouse. Effective as of
January 1, 2010, a non- spouse beneficiary who is a “designated beneficiary”
under Code Section 401(a)(9)(E) and the regulations thereunder (a “Non Spouse
Beneficiary”) shall be a Distributee with respect to the rights set forth in
Section 11.17(c).

 

(iv) “DirectRollover” shall mean a payment to the Eligible Retirement Plan
specified by the Distributee either by direct transfer from the Plan, or by
delivery of the distribution check by the Distributee, provided such check is
made out in a manner to ensure that it is negotiable only by the trustee of the
Eligible Retirement Plan.

 

(c) Non-Spouse Beneficiary Rollover Right. For distributions beginning on or
after January 1, 2010, a Non-Spouse Beneficiary by a direct trustee to trustee
transfer may roll over all or any part of his or her distribution to an Eligible
Retirement Plan which is an individual retirement account described in Code
Section 408(a) or an individual retirement annuity described in Code Section
408(b) (collectively, an “IRA”) established on behalf of the Non-Spouse
Beneficiary for purposes of receiving the distribution, provided the
distribution qualifies as an Eligible Rollover Distribution. To the extent
provided under applicable law and for purposes provided under this paragraph, a
trust maintained for the benefit of one or more designated beneficiaries shall
be treated in the same manner as a trust designated beneficiary.

 

(i) Trust Beneficiary. If the Member’s named Beneficiary is a trust, the Plan
may make a direct rollover to an IRA on behalf of the trust, provided the trust
satisfies the requirements to be a designated Beneficiary within the meaning of
Code Section 401(a)(9)(E).

 

(ii) Required Minimum Distributions Not Eligible for Rollover. A Non-Spouse
Beneficiary may not rollover an amount that is a required minimum distribution,
as determined under the applicable Treasury Regulations and other Internal
Revenue Service guidance. If the Member dies before his or her Required
Beginning Date (as defined in Section 6.6) and the Non-Spouse Beneficiary rolls
over to an IRA the maximum amount eligible for rollover, the Beneficiary may
elect to use either the 5-year rule or the life expectancy rule, pursuant to
Treasury Regulations Section 1.401(a)(9)-3, A-4(c), in determining the required
minimum distributions from the IRA that receives the Non-Spouse Beneficiary’s
distribution.

 

 

ARTICLE XII

 

TOP-HEAVY PROVISIONS

 

12.1 Application. For Plan Years beginning January 1, 1984 or later, in the
event that the Plan is determined to be a Top-Heavy Plan as hereinafter defined,
this Article XII shall become effective as of the first day of the Plan Year in
which the Plan is a Top-Heavy Plan.

 

12.2       Definitions.

 

(a) Top Heavy Compensation. For purposes of this Section of the Plan, Top- Heavy
Compensation means an individual’s compensation (as determined under Code
Section

415(c)(3)) from the Employer for the Plan Year, as adjusted pursuant to Code
Section 415(d); provided, however, that for purposes of determining Key
Employees, Top-Heavy Compensation shall be increased by elective contributions
under a cafeteria plan (Code Section 125), elective deferrals (Code Sections
401(k) and 401(a)(8)), and contributions to a SEP (Code Section

402(h)(1)(B)), and, in the case of Employer contributions made pursuant to a
salary reduction agreement, increased by contributions to a tax-sheltered
annuity (Code Section 403(b)).

 

(b) Minimum Benefit. The accrued benefit equal to two percent (2%) of a Member’s
average Top Heavy Compensation for each Year of Service disregarding Years of
Service when the Plan was not a Top-Heavy Plan.

 

(c) Top-Heavy Plan. A plan that is required in such year to satisfy the
requirements of Code Section 416 because the aggregate of the Accrued Retirement
Benefits of all Key Employees in the Plan exceeds sixty percent (60%) of the
aggregate of the Accrued Retirement Benefits of all Members in the Plan, such
determination to be made in accordance with the procedures described in Code
Section 416(g) and the regulations thereunder as of the Annual Valuation Date
immediately preceding such Plan Year (or in the case of the first Plan Year, as
of the last day of such Plan Year). The Accrued Retirement Benefit of any Member
who has not performed any services for the Employer in the past five years shall
not be included. For purposes of determining whether the Plan is a Top-Heavy
Plan, the Plan shall be aggregated with all other plans maintained by the
Employer which are required to be aggregated with the Plan in order for the Plan
to meet the requirements of Code Sections 401(a)(4) and 410, and all other plans
maintained by the Employer in which a Key Employee is a Member (the “Required
Aggregation Group.”) The Plan may also be aggregated with any other plans
maintained by the Employer (the “Permissive Aggregation Group”) so long as such
aggregation would not prevent the aggregated group from satisfying the
requirements of Code Sections 401(a)(4) and 410.

 

12.3 Accrual of Minimum Benefit. For any Plan Year in which the Plan is a Top-
Heavy Plan, the Minimum Benefit as defined in Section 12.2(b) shall be accrued
for each Member who is not a Key Employee, provided that the total Minimum
Benefit accrued for a non-Key Employee under this provision shall not exceed 20%
of his Top Heavy Compensation.

 

Effective January 1, 2007, any minimum benefits required by this Article XII
will be provided under one or more of the defined contribution plans maintained
by the Employer.

 

 

12.4 Vesting. If for any Plan Year or Years the Plan is a Top-Heavy Plan, an
Employee’s vested interest in his Accrued Benefit for such Plan Year and all
preceding Plan Years shall not be less than as determined under the following
vesting schedule:

 

Years of Service

 

Less than 2

Vested Percentage

 

0%

Forfeited Percentage

 

100%

2 20% 80% 3 40% 60% 4 60% 40% 5 80% 20% 6 100% 0%

 

 

If the Plan ceases to be a Top-Heavy Plan, the vesting schedule in this Section
12.4 shall revert to the provisions in Section 5.1; provided that any portion of
the accrued benefit that was nonforfeitable before the Plan ceases to be a
Top-Heavy Plan shall remain nonforfeitable, and further provided that any Member
who has three (3) or more Years of Service at the time the Plan ceases to be a
Top-Heavy Plan shall have the right to elect during the Election Period (as
hereinafter defined) to continue to have his vested interest determined in
accordance with the vesting schedule contained in this Section 12.4.

 

For the purposes of this Section 12.4, Years of Service shall include Service
prior to the Effective Date, and shall include Service during the Election
Period. The Election Period shall be the period during which such Members may
make such vesting schedule election and shall begin on the date of the adoption
of the amendment which changes the vesting schedule and shall end on the later
of:

 

(i)       The date which is 60 days after the adoption of the amendment which
changes the vesting schedule;

 

(ii)       The date which is 60 days after the effective date of the amendment
which changes the vesting schedule; or

 

(iii)       The date which is 60 days after the date such Member is notified in
writing of the amendment which changes the vesting schedule.

 

12.5       Post-EGTRRA Top-Heavy Provisions.

 

(a) Effective date. This Section 12.5 shall apply for purposes of determining
whether the Plan is a Top-Heavy Plan under Code Section 416(g) for Plan Years
beginning after December 31, 2001, and whether the Plan satisfies the minimum
benefits requirements of Code Section 416(c) for such years. This Section 12.5
amends Sections 12.1 through 12.4 of the Plan.

 

(b)       Determination of Top-Heavy Status.

 

(i)       Key Employee. Key Employee means any Employee or former

Employee (including any deceased Employee) who at any time during the Plan Year
that

 

 

includes the determination date was an officer of the Employer having annual
compensation greater than $135,000 (as adjusted under Code Section 416(i)(1) for
Plan Years beginning after December 31, 2005), a 5% owner of the Employer, or a
1% owner of the Employer having annual compensation of more than $150,000. For
this purpose, annual compensation means compensation within the meaning of Code
Section 415(c)(3). The determination of who is a Key Employee will be made in
accordance with Code Section 416(i)(1) and the applicable regulations and other
guidance of general applicability issued thereunder.

 

(ii) Determination of Present Values and Amounts. This Section

2.5(b)(ii) shall apply for purposes of determining the present value of accrued
benefits of

Employees as of the determination date.

 

(1)Distributions During Year Ending on the Determination Date. The present value
of accrued benefits of an Employee as of the determination date shall be
increased by the distributions made with respect to the Employee under the Plan
and any plan aggregated with the Plan under Code Section 416(g)(2) during the
1-year period ending on the determination date. The preceding sentence shall
also apply to distributions under a terminated plan which, had it not been
terminated, would have been aggregated with the Plan under Code Section
416(g)(2)(A)(i). In the case of a distribution made for a reason other than
separation from service or, effective as of January 1, 2002, severance from
employment, death, or disability, this provision shall be applied by
substituting “5-year period” for “1-year period.”

 

(2)Employees Not Performing Services During Year Ending on the Determination
Date. The accrued benefits of any individual who has not performed services for
the Employing Unit during the 1-year period ending on the determination date
shall not be taken into account.

 

(c) Minimum Benefits. For purposes of satisfying the minimum benefit
requirements of Code Section 416(c)(1), in determining Years of Service with the
Employer, any Service with the Employer shall be disregarded to the extent that
such Service occurs during a Plan Year when the Plan benefits (within the
meaning of Code Section 410(b)) no Key Employee or former Employee.

 

 

IN WITNESS WHEREOF, the Employer has caused this amended and restated

Plan to be executed and effective as of January 1, 2015.

 

EMPLOYER:

 

SOUTHWEST GEORGIA FINANCIAL CORPORATION

 

 

 

Date: January 21, 2015

By: /s/DeWitt Drew

 

Title: President and Chief Executive Officer

 

 

ANNEX A

 

AMENDMENTS REQUIRED UNDER SECTION 415 REGULATIONS, PFEA AND WRERA

 

I. PREAMBLE AND EFFECTIVE DATE

 

This Annex A to the Plan is adopted to reflect certain provisions of the final
regulations under Section 415 of the Code, the Pension Funding Equity Act of
2004, and the Worker, Retiree and Employer Recovery Act of 2008. This Annex A
shall be effective as stated herein and shall modify, amend, and supersede the
provisions of Section 6.1 of the Plan to the extent those provisions are
inconsistent with the provisions of this Annex A.

 

This Annex A shall apply in Limitation Years beginning on or after July 1, 2007,
except as otherwise provided herein.

 

II. MAXIMUM PERMISSIBLE BENEFIT

 

Notwithstanding any other provision of the Plan, in no event shall the annual
accrued benefit accrued by a Member nor the annual benefit payable to a Member
under this Plan attributable to Employer contributions and payable as a straight
life annuity at Normal Retirement Age exceed the lesser of the Defined Benefit
Dollar Limitation or the Defined Benefit Compensation Limitation.

 

A.Applicable Mortality Table. For purposes of the Annex A, the term Applicable
Mortality Table shall be the applicable mortality table described under Code
Section 417 (e)(3)(B).

 

B.Defined Benefit Compensation Limitation: 100% of a Member’s High Three- Year
Average Compensation, payable in the form of a straight life annuity.

 

C.Defined Benefit Dollar Limitation: Effective for Limitation Years ending after
December 31, 2005, the Defined Benefit Dollar Limitation is $170,000,
automatically adjusted under Code Section 415(d) and as provided in G. below,
effective January 1 of each year, as published in the Internal Revenue Bulletin,
and payable in the form of a straight life annuity. The new limitation shall
apply to Limitation Years ending with or within the calendar year of the date of
the adjustment, but a Member’s benefits shall not reflect the adjusted limit
prior to January 1 of that calendar year.

 

D.Adjustment for Less Than 10 Years of Participation or Service: If the Member
has less than 10 years of participation in the Plan, the Defined Benefit Dollar
Limitation shall be multiplied by a fraction -- (i) the numerator of which is
the number of Years (or part thereof, but not less than one year) of
participation in the Plan, and (ii) the denominator of which is 10. In the case
of a Member who has less than ten years of Years of Service with the Employer,
the Defined Benefit Compensation Limitation shall be multiplied by a fraction --
(i) the numerator of

 

 

which is the number of years (or part thereof, but not less than one year) of
Years of Service with the Employer, and (ii) the denominator of which is 10.

 

E.Adjustment of Defined Benefit Dollar Limitation for Benefit Commencement
Before Age 62 or after Age 65: The Defined Benefit Dollar Limitation shall be
adjusted if the Annuity Starting Date of the Member’s benefit is before age 62
or after age 65. If the Annuity Starting Date is before age 62, the Defined
Benefit Dollar Limitation shall be adjusted under Section III. If the Annuity
Starting Date is after age 65, the Defined Benefit Dollar Limitation shall be
adjusted under Section IV.

 

F.High Three-Year Average Compensation: The average Compensation for the three
consecutive years of Years of Service (or, if the Member has less than three
consecutive years of Years of Service, the Member’s longest consecutive period
of Years of Service, including fractions of years, but not less than one year)
with the Employer that produces the highest average. Any rehired Member’s High
Three-Year Average Compensation will be the amount determined under this Section
II.F. or, if greater, the amount determined under Treas. Reg. Section

1.415(d)-1(a)(2)(iii).

 

Compensation for purposes of this Annex A means regular compensation for
services during the Employee’s regular working hours, or compensation for
services outside the Employee’s regular working hours (such as overtime or shift
differential), commissions, bonuses or other similar payments, must be counted
as annual Compensation if such payment is made within two and one-half (2 1/2)
months after severance from employment with the Employer and the payment would
have been paid to the Employee if the employment had continued.

 

Back pay, within the meaning of Treasury Regulations Section 1.415(c)-2(g)(8),
shall be treated as annual Compensation for the Limitation Year to which the
back pay relates to the extent that back pay represents wages and compensation
that would otherwise be included under this definition.

 

G.Annual Adjustment of Limitations: The Defined Benefit Compensation Limitation
and the Defined Benefit Dollar Limitation shall be adjusted annually permitting
an increase in a Member’s periodic payments effective for payments due on or
after January 1 of the Limitation Year for which the increase in the Limitation
Year is effective. The adjusted limitation shall be equal to the greater of the
amount that would be permitted without regard to the adjustment multiplied by a
fraction, the numerator of which is the Defined Benefit Dollar Limitation or
Defined Benefit Compensation Limitation, whichever is less, taking into account
the adjustment and the denominator of which is the limitation in effect for the
immediately preceding Limitation Year.

 

(1)The Defined Benefit Dollar Limitation shall be adjusted for each Limitation
Year by multiplying the limitation applicable for the immediately preceding
Limitation Year by an annual adjustment factor,

 

 

with any result that is not a multiple of $5,000 rounded down to the next lowest
multiple of $5,000. For purposes of this Section G.(1), the “annual adjustment
factor” is a fraction, the numerator of which is the value of the “applicable
index” for the calendar quarter ending September 30 of the calendar year
preceding the calendar year for which the adjustment is being made and the
denominator of which is the value of such index for the calendar quarter
beginning July 1, 2001; provided that if the fraction determined under this
sentence is less than one (1), then such fraction shall be deemed to be equal to
(1).

 

(2)The Defined Benefit Compensation Limitation shall be adjusted for each
Limitation Year after the Member’s termination of employment by multiplying the
limitation applicable for the immediately preceding Limitation Year by an annual
adjustment factor. For purposes of this Section G. (2), the “annual adjustment
factor” is a fraction, the numerator of which is the value of the “applicable
index” for the calendar quarter ending September 30 of the calendar year
preceding the calendar year for which the adjustment is being made and the
denominator of which is the value of such index for the September 30 of the
calendar year prior to the calendar year used in the numerator; provided that if
the fraction determined under this sentence is less than one (1), then such
fraction shall be deemed to be equal to one (1) and the adjustment factor for
future calendar years will be determined in accordance with guidance prescribed
by the Commissioner of the Internal Revenue Service and published in the
Internal Revenue Bulletin.

 

(3)For purposes of this Section G., the “applicable index” is determined
consistent with the procedures to adjust benefit amounts under Section

215(i)(2)(A) of the Social Security Act.

 

H.If the Member is, or has ever been, a participant in another qualified defined
benefit plan (without regard to whether the plan has been terminated) maintained
by the Employer or a predecessor employer, the sum of the Member’s annual
benefits from all such plans may not exceed the maximum permissible benefit.

 

III. ADJUSTMENT OF DEFINED BENEFIT DOLLAR LIMITATION FOR BENEFIT COMMENCEMENT
BEFORE AGE 62

 

A.       Limitation Years Beginning Before July 1, 2007. The applicable
provisions of

Section 6.1 shall apply.

 

B.       Limitation Years Beginning On or After July 1, 2007.

 

(1)Plan Does Not Have Immediately Commencing Straight Life Annuity Payable at
Both Age 62 and the Age of Benefit Commencement. If the Annuity Starting Date
for the Member’s benefit is prior to age 62 and occurs in a Limitation Year
beginning on or after July 1, 2007, and the

 

 

Plan does not have an immediately commencing straight life annuity payable at
both age 62 and the age of benefit commencement, the Defined Benefit Dollar
Limitation for the Member’s Annuity Starting Date is the annual amount of a
benefit payable in the form of a straight life annuity commencing at the
Member’s Annuity Starting Date that is the actuarial equivalent of the Defined
Benefit Dollar Limitation (adjusted under Section II.D. for years of
participation less than 10, if required), computed using a five-percent interest
rate assumption and the Applicable Mortality Table for the Annuity Starting Date
(and expressing the Member’s age based on completed calendar months as of the
Annuity Starting Date).

 

(2)Plan Has Immediate Commencing Straight Life Annuity Payable at Both Age 62
and the Age of Benefit Commencement. If the Annuity Starting Date for the
Member’s benefit is prior to age 62 and occurs in a Limitation Year beginning on
or after July 1, 2007, and the Plan has an immediately commencing straight life
annuity payable at both age 62 and the age of benefit commencement, the Defined
Benefit Dollar Limitation for the Member’s Annuity Starting Date is the lesser
of the limitation determined under the above paragraph and the Defined Benefit
Dollar Limitation (adjusted under Section II.D. for years of participation less
than 10, if required) multiplied by the ratio of the annual amount of the
immediately commencing straight life annuity under the Plan at the Member’s
Annuity Starting Date to the annual amount of the immediately commencing
straight life annuity under the Plan at age 62, both determined without applying
the limitations of Article VI, as modified by this Annex A.

 

IV. ADJUSTMENT OF DEFINED BENEFIT DOLLAR LIMITATION FOR BENEFIT COMMENCEMENT
AFTER AGE 65

 

A.Limitation Years Beginning Before July 1, 2007. The provisions of Section 6.1
shall apply.

 

B.       Limitation Years Beginning On or After July 1, 2007.

 

(1)Plan Does Not Have Immediately Commencing Straight Life Annuity
PayableatAge65andtheAgeofBenefitCommencement. If the Annuity Starting Date for
the Member’s benefit is after age 65 and occurs in a Limitation Year beginning
on or after July 1, 2007, and the Plan does not have an immediately commencing
straight life annuity payable at both age

65 and the age of benefit commencement, the Defined Benefit Dollar Limitation at
the Member’s Annuity Starting Date is the annual amount of a benefit payable in
the form of a straight life annuity commencing at the Member’s Annuity Starting
Date that is the actuarial equivalent of the Defined Benefit Dollar Limitation
(adjusted under Section II.D. for years of participation less than 10, if
required), computed using a five-percent interest rate assumption and the
Applicable Mortality Table for that

 

 

Annuity Starting Date (and expressing the Member’s age based on completed
calendar months as of the Annuity Starting Date).

 

(2) Plan Has Immediately Commencing Straight Life Annuity Payable at Age

65 and the Age of Benefit Commencement. If the Annuity Starting Date for the
Member’s benefit is after age 65 and occurs in a Limitation Year beginning on or
after July 1, 2007, and the Plan has an immediately commencing straight life
annuity payable at both age 65 and the age of benefit commencement, the Defined
Benefit Dollar Limitation at the Member’s Annuity Starting Date is the lesser of
the limitation determined in the paragraph immediately above and the Defined
Benefit Dollar Limitation (adjusted under Section II.D. for years of
participation less than

10, if required) multiplied by the ratio of the annual amount of the adjusted
immediately commencing straight life annuity under the Plan at the Member’s
Annuity Starting Date to the annual amount of the adjusted immediately
commencing straight life annuity under the Plan at age 65, both determined
without applying the limitations of this paragraph. For this purpose, the
adjusted immediately commencing straight life annuity under the Plan at the
Member’s Annuity Starting Date is the annual amount of such annuity payable to
the Member, computed disregarding the Member’s accruals after age 65 but
including actuarial adjustments even if those actuarial adjustments are used to
offset accruals; and the adjusted immediately commencing straight life annuity
under the Plan at age 65 is the annual amount of such annuity that would be
payable under the Plan to a hypothetical Member who is age 65 and has the same
accrued benefit as the Member.

 

V.       LIMITATIONS ON BENEFITS

 

The determination of actuarial equivalent of forms of benefit other than a
straight life annuity shall be made in accordance with paragraph A or B below.

 

A.Benefit Forms Not Subject to Section 417(e)(3) of the Code: The straight life
annuity that is actuarially equivalent to the Member’s form of benefit shall be
determined under this paragraph A if the form of the Member’s benefit is either
(A) a nondecreasing annuity (other than a straight life annuity) payable for a
period of not less than the life of the Member (or, in the case of a Qualified
Preretirement Survivor Annuity, the life of the surviving spouse), or (B) an
annuity that decreases during the life of the Member merely because of (i) the
death of the survivor annuitant (but only if the reduction is not below 50% of
the benefit payable before the death of the survivor annuitant), or (ii) the
cessation or reduction of Social Security supplements or qualified disability
payments (as defined in Section 401(a)(11) of the Code).

 

For Limitation Years beginning on or after July 1, 2007, the actuarially
equivalent straight life annuity is equal to the greater of (i) the annual
amount of the straight life annuity (if any) payable to the Member under the
Plan commencing at the

 

 

same Annuity Starting Date as the Member’s form of benefit; and (ii) the annual
amount of the straight life annuity commencing at the same Annuity Starting Date
that has the same actuarial present value as the Member’s form of benefit,
computed using a five-percent interest rate assumption and the applicable
mortality table (or other tabular factor) defined in Section 1.2 for that
Annuity Starting Date.

 

B.For purposes of adjustments under Section V., no actuarial adjustment to the
benefit shall be made for:

 

(1)survivor benefits payable to a surviving Spouse under a qualified joint and
survivor annuity to the extent such benefits would not be payable if the
Member’s benefit were paid in another form;

 

(2)ancillary benefits that are not directly related to retirement benefits (such
as a qualified disability benefit, pre-retirement incidental death benefits, and
post-retirement medical benefits); or

 

(3)the inclusion in the form of benefit of an automatic benefit increase
feature, provided the form of benefit is not subject to Code Section 417(e)(3)
and would otherwise satisfy the limitations of this Annex A, and the Plan
provides that the amount payable under the form of benefit in any Limitation
Year shall not exceed the limits of this Annex A applicable at the Annuity
Starting Date, as increased in subsequent years pursuant to Code Section 415(d).
For this purpose, an automatic benefit increase feature is included in a form of
benefit if the form of benefit provides for automatic, periodic increases to the
benefits paid in that form.

 

 

ANNEX B

 

FUNDING-BASED LIMITS ON BENEFITS AND BENEFIT ACCRUALS

 

I. PREAMBLE

 

This Annex B to the Plan is adopted to reflect certain provisions of the Pension
Protection Act of

2006 (“PPA”) and the Worker, Retiree and Employer Recovery Act of 2008. This
Annex B shall be effective as stated herein and shall supersede the provisions
of the Plan to the extent those provisions are inconsistent with the provisions
of this Annex B. Notwithstanding anything in this Annex B to the contrary, the
provision of Code Section 436 and the regulations thereunder are incorporated
herein by reference. Also, notwithstanding any language set forth in this Annex
B of the Plan, effective as of December 31, 2006, the Plan was amended to freeze
all future benefit accruals.

 

II. EFFECTIVE DATE AND APPLICATION OF ANNEX B

 

The provisions of this Annex B apply to Plan Years beginning after December 31,
2007. For purposes of this Annex B, the term Plan shall include any predecessor
plan. If the Plan has a valuation date other than the first day of the Plan
Year, the provisions of Code Section 436 and this Annex B will applied in
accordance with the regulations thereunder.

 

III.FUNDING-BASED LIMITATION ON SHUTDOWN BENEFITS AND OTHER UNPREDICTABLE
CONTINGENT EVENT BENEFITS

 

A.In General: If a Member is entitled to an “unpredictable contingent event
benefit” payable with respect to any event occurring during any Plan Year, then
such benefit may not be provided if the “adjusted funding target attainment
percentage” for such Plan Year:

 

(1)       is less than sixty percent (60%) or,

 

(2)would be less than sixty percent (60%) percent taking into account such
occurrence.

 

B.Exemption: Paragraph A. shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to:

 

(1)in the case of A.(1) above, the amount of the increase in the funding target
of the Plan (under Code Section 430) for the Plan Year attributable to the
occurrence referred to in paragraph A, and

 

(2)in the case of A.(2) above, the amount sufficient to result in an “adjusted
funding target attainment percentage” of sixty percent (60%).

 

 

C.Unpredictable Contingent Event Benefit: For purposes of this Section, the term
“unpredictable contingent event benefit” means any benefit payable solely by
reason of:

 

(1)       a plant shutdown (or similar event, as determined by the Secretary of
the

Treasury), or

 

(2)an event other than the attainment of any age, performance of any service,
receipt or derivation of any compensation, or occurrence of death or disability.

 

IV.LIMITATIONS ON PLAN AMENDMENTS INCREASING LIABILITY FOR BENEFITS

 

The Employer reserves the right to modify, amend or terminate the Plan as
provided in Article

VIII; provided, however, the following shall apply:

 

A.In General: No amendment which has the effect of increasing liabilities of the
Plan by reason of increases in benefits, establishment of new benefits, changing
the rate of benefit accrual, or changing the rate at which benefits become
nonforfeitable may take effect during any Plan Year if the “adjusted funding
target attainment percentage” for such Plan Year is:

 

(1)       less than eighty percent (80%), or

 

(2)would be less than eighty percent (80%) taking into account such amendment.

 

B.Exemption: Paragraph A. above shall cease to apply with respect to any Plan
Year, effective as of the first day of the Plan Year (or if later, the effective
date of the amendment), upon payment by the Employer of a contribution (in
addition to any minimum required contribution under Code Section 430) equal to:

 

(1)in the case of paragraph A.(1) above, the amount of the increase in the
funding target of the Plan (under Code Section 430) for the Plan Year
attributable to the amendment, and

 

(2)       in the case of paragraph A.(2) above, the amount sufficient to result
in an

“adjusted funding target attainment percentage” of eighty percent (80%).

 

C.Exception for Certain Benefit Increases: Paragraph A. shall not apply to any
amendment which provides for an increase in benefits under a formula which is
not based on a Member’s compensation, but only if the rate of such increase is
not in excess of the contemporaneous rate of increase in average wages of
Members covered by the amendment.

 

 

V.       LIMITATIONS ON ACCELERATED BENEFIT DISTRIBUTIONS

 

The following shall apply to the payment of benefits under the Plan except to
the extent the Plan is exempt from the requirements of this Section V by reason
of Code Section 436(d)(4):

 

A.Funding Percentage Less Than Sixty Percent (60%): If the Plan’s “adjusted
funding target attainment percentage” for a Plan Year is less than sixty percent
(60%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year.

 

B.Bankruptcy: During any period in which the Employer is a debtor in a case
under Title 11, United States Code, or similar Federal or State law, the Plan
may not pay any “prohibited payment.” The preceding sentence shall not apply on
or after the date on which the enrolled actuary of the Plan certifies that the
“adjusted funding target attainment percentage” of the Plan is not less than one
hundred percent (100%).

 

C.       Limited Payment if Percentage at Least Sixty Percent (60%) but Less
Than Eighty

Percent (80%):

 

(1)In General: If the Plan’s “adjusted funding target attainment percentage” for
a Plan Year is sixty percent (60%) or greater but less than eighty percent
(80%), then the Plan may not pay any “prohibited payment” after the valuation
date for the Plan Year to the extent the amount of the payment exceeds the
lesser of:

 

(i)fifty (50) percent of the amount of the payment which could be made without
regard to this Section, or

 

(ii)the present value (determined under guidance prescribed by the Pension
Benefit Guaranty Corporation, using the interest and mortality assumptions under
Code Section 417(e)) of the maximum guarantee with respect to the Member under
ERISA Section 4022.

 

(2)       One-Time Application:

 

(i)In General: Only one “prohibited payment” meeting the requirements of
subparagraph C.(1) may be made with respect to any Member during any period of
consecutive Plan Years to which the limitations under either paragraph A. or B.
or this paragraph applies.

 

(ii)Treatment of Beneficiaries: For purposes of this subparagraph, a Member and
any Beneficiary (including an alternate payee, as defined in Code Section
414(p)(8)) shall be treated as one Member. If the Accrued Benefit of a Member is
allocated to such an alternate payee and one or more other persons, the amount
under

 

 

subparagraph C.(1) shall be allocated among such persons in the same manner as
the Accrued Benefit is allocated unless the qualified domestic relations order
(as defined in Code Section

414(p)(1)(A)) provides otherwise.

 

D.Exception: This Section shall not apply for any Plan Year if the terms of the
Plan (as in effect for the period beginning on September 1, 2005, and ending
with such Plan Year) provide for no benefit accruals with respect to any Member
during such period.

 

E.       “Prohibited Payment”: For purposes of this Section, the term
“prohibited payment”

means:

 

(A)any payment, in excess of the monthly amount paid under a single life annuity
(plus any Social Security supplements described in the last sentence of Code
Section 411(a)(9)), to a Member or Beneficiary whose Annuity Starting Date
occurs during any period a limitation under paragraph A. or B. is in effect,

 

(B)any payment for the purchase of an irrevocable commitment from an insurer to
pay benefits, and

 

(C)any other payment specified by the Secretary of the Treasury in regulations
under Code Section 436(d)(5)(C).

 

Such term shall not include the payment of a benefit which under Code Section

411(a)(11) may be immediately distributed without the consent of the Member.

 

VI. LIMITATION ON BENEFIT ACCRUALS FOR PLANS WITH SEVERE FUNDING SHORTFALLS

 

Notwithstanding any other provision of the Plan, effective as of December 31,
2006, the

Plan was amended to freeze all future benefit accruals.

 

A.In General: If the Plan’s “adjusted funding target attainment percentage” for
a Plan Year is less than sixty percent (60%), benefit accruals under the Plan
shall cease as of the valuation date for the Plan Year.

 

B.Exemption: Paragraph (1) shall cease to apply with respect to any Plan Year,
effective as of the first day of the Plan Year, upon payment by the Employer of
a contribution (in addition to any minimum required contribution under Code
Section 430) equal to the amount sufficient to result in an “adjusted funding
target attainment percentage” of sixty percent (60%).

 

 

VII.RULES RELATING TO CONTRIBUTIONS REQUIRED TO AVOID BENEFIT LIMITATIONS

 

A.       Provision of Security:

 

(1)In General: For purposes of this Annex B, the “adjusted funding target
attainment percentage” shall be determined by treating as an asset of the Plan
any security provided by the Employer in a form meeting the requirements of
subparagraph (2).

 

(2)Form of Security: The security required under subparagraph (1) shall consist
of:

 

(i)a bond issued by a corporate surety company that is an acceptable surety for
purposes of ERISA Section 412,

 

(ii)cash, or United States obligations which mature in three (3) years or less,
held in escrow by a bank or similar financial institution, or

 

(iii)such other form of security as is satisfactory to the Secretary and the
parties involved.

 

(3)Enforcement: Any security provided under subparagraph (1) may be perfected
and enforced at any time after the earlier of:

 

(i)       the date on which the Plan terminates,

 

(ii)if there is a failure to make a payment of the minimum required contribution
for any Plan Year beginning after the security is provided, the due date for the
payment under Code Section 430(j), or

 

(iii)if the “adjusted funding target attainment percentage” is less than sixty
percent (60%) for a consecutive period of 7 years, the valuation date for the
last year in the period.

 

(4)Release of Security: The security shall be released (and any amounts
thereunder shall be refunded together with any interest accrued thereon) at such
time as the Secretary may prescribe in Regulations, including Regulations for
partial releases of the security by reason of increases in the “adjusted funding
target attainment percentage.”

 

B.Prefunding Balance or Funding standard Carryover Balance May Not be Used: No
prefunding balance or funding standard carryover balance under Code Section

430(f) may be used under Sections III., IV. or VI to satisfy any payment an
Employer may make under any such Section to avoid or terminate the application
of any limitation under such Section.

 

 

C.       Deemed Reduction of Funding Balances:

 

  (1)

In General: Subject to subparagraph (3), in any case in which a benefit
limitation under Section III., IV., V., or VI would (but for this subparagraph
and determined without regard to subsection III.B., IV.B., or VI.B.) apply to
such Plan for the Plan Year, the Employer shall be treated for purposes of this
title as having made an election under Code Section

430(f) to reduce the prefunding balance or funding standard carryover balance by
such amount as is necessary for such benefit limitation to not apply to the Plan
for such Plan Year.

 

(2)

 

Exception for Insufficient Funding Balances: Subparagraph (1) shall not apply
with respect to a benefit limitation for any Plan Year if the application of
subparagraph (1) would not result in the benefit limitation not applying for
such Plan Year.

 

VIII.

 

PRESUME

 

D UNDERFUNDING FOR PURPOSES OF BENEFIT LIMITATIONS

 

A.Presumption of Continued Underfunding: In any case in which a benefit
limitation under Section III., IV., V., or VI has been applied to a Plan with
respect to the Plan Year preceding the current Plan Year, the “adjusted funding
target attainment percentage” of the Plan for the current Plan Year shall be
presumed to be equal to the “adjusted funding target attainment percentage” of
the Plan for the preceding Plan Year until the enrolled actuary of the Plan
certifies the actual “adjusted funding target attainment percentage” of the Plan
for the current Plan Year.

 

B.Presumption of Underfunding after Tenth Month: In any case in which no
certification of the “adjusted funding target attainment percentage” for the
current Plan Year is made with respect to the Plan before the first day of the
10th month of such year, for purposes of Section III., IV., V., or VI, such
first day shall be deemed, for purposes of such Section, to be the valuation
date of the Plan for the current Plan Year and the Plan’s “adjusted funding
target attainment percentage” shall be conclusively presumed to be less than
sixty percent (60%) as of such first day.

 

C.Presumption of Underfunding after Fourth Month for Nearly Underfunded Plans:
In any case in which:

 

(1)a benefit limitation under Section III., IV., V., or VI did not apply to a
Plan with respect to the Plan Year preceding the current Plan Year, but the
“adjusted funding target attainment percentage” of the Plan for such preceding
Plan Year was not more than ten (10) percentage points greater than the
percentage which would have caused such Section to apply to the Plan with
respect to such preceding Plan Year, and

 

(2)as of the first day of the 4th month of the current Plan Year, the enrolled
actuary of the Plan has not certified the actual “adjusted funding target

 

 

attainment percentage” of the Plan for the current Plan Year, until the enrolled
actuary so certifies, such first day shall be deemed, for purposes of such
Section, to be the valuation date of the Plan for the current Plan Year and the
“adjusted funding target attainment percentage” of the Plan as of such first day
shall, for purposes of such Section, be presumed to be equal to ten (10)
percentage points less than the “adjusted funding target attainment percentage”
of the Plan for such preceding Plan Year.

 

IX.TREATMENT OF PLAN AS OF CLOSE OF PROHIBITED OR CESSATION PERIOD

 

A.Operation of Plan after Period: Unless the Plan otherwise provides, payments
and accruals will resume effective as of the day following the close of the
period for which any limitation of payment or accrual of benefits under Section
V. or VI. applies.

 

B.Treatment of Affected Benefits: Nothing in this Section shall be construed as
affecting the Plan’s treatment of benefits which would have been paid or accrued
but for this Annex B.

 

X.       DEFINITIONS AND MISCELLANEOUS

 

A.“Funding Target Attainment Percentage” has the same meaning given such term by
Code Section 430(d)(2), except as otherwise provided herein. However, in the
case of Plan Years beginning in 2008, the “funding target attainment percentage”
for the preceding Plan Year may be determined using such methods of estimation
as the Secretary of the Treasury may provide from time to time.

 

B.“Adjusted Funding Target Attainment Percentage” means the “funding target
attainment percentage” which is determined under paragraph A. by increasing each
of the amounts under subparagraphs (A) and (B) of Code Section 430(d)(2) by the
aggregate amount of purchases of annuities for employees other than highly
compensated employees (as defined in Code Section 414(q)) which were made by the
Plan during the preceding two (2) Plan Years.

 

C.       Application to Plans Which are Fully Funded Without Regard to
Reductions for

Funding Balances:

 

(1)In General: In the case of a Plan for any Plan Year, if the “funding target
attainment percentage” is one hundred percent (100%) or more (determined and
without regard to the reduction in the value of assets under Code Section
430(0(4)), the “funding target attainment percentage” for purposes of paragraphs
A. and B. shall be determined without regard to such reduction.

 

(2)Transition Rule: Subparagraph (1) shall be applied to Plan Years beginning
after 2007 and before 2011 by substituting for “one hundred

 

 

percent (100%)” the applicable percentage determined in accordance with the
following table:

 

 

In the case of a Plan Year beginning in calendar year:

The applicable percentage is

2008 92% 2009 94% 2010 96%

 

 

(3)Subparagraph (2) shall not apply with respect to any Plan Year beginning
after 2008 if the Plan was subject to the Deficit Reduction Contribution for the
Plan Year beginning in 2007.

 

 








FIRST AMENDMENT TO THE

SOUTHWEST GEORGIA FINANCIAL CORPORATION

PENSION RETIREMENT PLAN

 

WHEREAS, Southwest Georgia Financial Corporation (the “Company”) sponsors the
Southwest Georgia Financial Corporation Pension Retirement Plan, as amended and
restated effective January 1, 2015 (the “Plan”), to provide retirement benefits
to eligible employees of the Company and their beneficiaries; and

 

WHEREAS, the Company has reserved the authority to amend the Plan pursuant to
Section 8.1 thereof; and

 

WHEREAS, the Company now desires to amend the Plan to provide that (i) vested
Members who have attained age 62 but remain employed may elect to receive their
benefits under the Plan in the form of an immediate lump sum or any other
permitted form of distribution and (ii) Retired Members and Terminated Members
not in pay status may elect to receive their benefits in the form of an
immediate lump sum distribution; and

 

WHEREAS, the Company has approved this First Amendment to the Plan (the “First
Amendment”).

 

NOW, THEREFORE, the Company hereby amends the Plan as follows, to be effective
as of December 1, 2016:

 

1.

 

The Plan is hereby amended by deleting Section 3.6(c) in its entirety and
inserting in lieu thereof the following new Section 3.6(c):

 

“(c) Election of Optional Forms of Payment. A Member entitled to benefits
payable in the form of equal monthly installments for such Member’s life or a
married Member’s electing (with the written consent of such Member’s Eligible
Spouse) not to receive a Qualified Joint and Survivor Annuity, may elect to have
his retirement benefit payable under one of the Optional Forms of Payment, set
forth below, which is the Actuarial Equivalent of his Normal Retirement Benefit
pursuant to Section 3.2 hereof:

(i)       An annuity for the Member’s life alone;

(ii)       An annuity for the Member’s life, with payments guaranteed for 5 or
10 years;

(iii)       An annuity for the Member’s life, with a survivor annuity for the
Member’s Eligible Spouse which is 100% or 75% of the annuity which is payable
during the joint lives of the Member and his Eligible Spouse. Notwithstanding
the foregoing, the written consent of such Member’s Eligible Spouse is not
required to the election by a Member of the optional form of payment under this
Section 3.6(c)(iii) for distributions with Annuity Starting Dates beginning on
or after January 1, 2008; or

(iv)       A single lump sum distribution to the Member.”

2.

 

The Plan is hereby amended by deleting Sections 4.1 and 4.2 in their entirety
and inserting in lieu thereof the following new Sections 4.1 and 4.2:

 

“4.1 Incidental Death Benefits for Eligible Spouse.

(a)       If a Member dies while actively employed and prior to becoming a
Retired Member or Terminated Member and prior to the commencement of benefits
pursuant to Article III or V, Death Benefits shall be payable to the deceased
Member’s Eligible Spouse, if any. The surviving Eligible Spouse may elect among
the following:

(i)                 A monthly retirement benefit, commencing on what would have
been the Member’s Normal Retirement Date (or his Late Retirement Date if the
Member works beyond his Normal Retirement Date), equal to the amount which would
have been payable to the Spouse under the Qualified Joint and Survivor Annuity
provided in Section 3.6(b) if the Member had terminated his employment on the
date of his death, had then lived until his Normal Retirement Date (or his Late
Retirement Date if the Member works beyond his Normal Retirement Date) and begun
to receive Monthly Retirement Income in the form of a Qualified Joint and
Survivor Annuity on that date, and had died on the day after the commencement of
benefits;

(ii)               A monthly retirement benefit, commencing on the first day of
any month on or after the Member’s death and before what would have been the
Member’s Normal Retirement Date, equal to the amount which would have been
payable to the Eligible Spouse under the Qualified Joint and Survivor Annuity
provided in Section 3.6(b) if the Member had terminated his employment on the
date of his death, had then lived until the date on which benefits actually
commence under this item (ii) and had begun to receive Monthly Retirement Income
in the form of a Qualified Joint and Survivor Annuity on that date, and had died
on the day after the commencement of benefits; or

(iii)             A single lump sum distribution, to be made as soon as
administratively practicable after the surviving Eligible Spouse elects to
receive the lump sum distribution provided benefit payments have not begun and
the Annuity Starting Date has not been reached, equal to the Actuarial
Equivalent of the amount defined in item (i) or (ii) above, as applicable.

In the absence of an affirmative written election by the Spouse, Death Benefits
shall be payable to the surviving Eligible Spouse in accordance with item (i),
above, if the Member dies on or after his Normal Retirement Date. Otherwise,
Death Benefits shall be payable in accordance with item (ii) above, with the
payment of benefits commencing on the first day of the month coincident with or
immediately following the Member’s 55th birthday if he dies before age 55 or
commencing on the first day of the month following the date of the Member’s
death if he was at least age 55 at the time of his death.

All such monthly benefits shall be computed to the nearest dollar, with fifty
cents ($.50) being regarded as the next higher dollar. The monthly retirement
benefit (if not payable as a single lump sum) shall continue for the life of the
Spouse alone. The death of the Spouse, whether before or after the commencement
of monthly benefits or the lump sum distribution, shall terminate the right to
any Death Benefits for any month or time after the Spouse’s death.

(b)       Notwithstanding any other provision of this Section 4.1 to the
contrary, if the Actuarial Equivalent present value of the Member’s Death
Benefits is less than $5,000, and if benefit payments have not begun and the
Member’s Annuity Starting Date has not been reached, the Plan Administrator,
shall distribute such Death Benefits in a lump sum to the surviving Eligible
Spouse of the deceased Member. For these purposes, the present value of the
Member’s Death Benefits shall be calculated in accordance with Section 5.5
hereof.

4.2       Death Benefits in Absence of Surviving Eligible Spouse.

(a)       If a deceased Member is not survived by an Eligible Spouse, no Death
Benefits shall be payable under this Plan with respect to a deceased Member who
is not a Retired Member or Terminated Member at the time of his death and who is
not eligible for retirement under Sections 3.2, 3.3, or 3.4 at the time of his
death. If a deceased Member who is not survived by an Eligible Spouse and who is
not a Retired Member or Terminated Member, would have been eligible for normal,
late or early retirement under Sections 3.2, 3.3, or 3.4, respectively, at the
time of his death, his Beneficiary may elect between the following:

(i)                 a monthly amount for 60 months equal to the monthly
retirement benefit which the Member would have received if he had retired as of
the date of his death and had begun to receive Monthly Retirement Income in the
form of a 5-year certain annuity for the life of the Member, commencing on the
first day of the month following the month in which his death occurs; or

(ii)               a single lump sum distribution, to be made as of the first
day of the month following the month in which the Member’s death occurs, equal
to the Actuarial Equivalent of the benefit in (i) above.

(b)       Notwithstanding any other provision of this Section 4.2 to the
contrary, if the Actuarial Equivalent present value of the Member’s Death
Benefits is less than $5,000, and if benefit payments have not begun and the
Member’s Annuity Starting Date has not been reached, the Plan Administrator,
shall distribute such Death Benefits in a lump sum to the Beneficiary of the
deceased Member. For these purposes, the present value of the Member’s Death
Benefits shall be calculated in accordance with Section 5.5 hereof.

3.

 

The Plan is hereby amended by deleting Sections 5.1 and 5.2 in their entirety
and inserting in lieu thereof the following new Sections 5.1 and 5.2:

 

“5.1 Vested Interest. Whenever a Member, for reasons other than actual
retirement under Sections 3.2, 3.3, 3.4, or 3.5 hereof or death under Article
IV, incurs a one year Break in Service, he shall cease to be an active Member
and shall become a Terminated Member. Subject to the limitations and
restrictions of Article VI, each Terminated Member who is not thereafter
credited with any additional Year(s) of Service shall be entitled at his Normal
Retirement Date to receive Monthly Retirement Income equal to the vested
percentage of his Accrued Benefit as of his date of termination.

The vested percentage of any Terminated Member who is credited with at least one
(1) Hour of Service on or after January 1, 1989, shall be determined in
accordance with the following schedule:

Completed Years of Service Vested Percentage Less than 5 0% 5 or more 100%

The vested percentage of any Terminated Member who is not credited with at least
one (1) Hour of Service on or after January 1, 1989 shall be determined pursuant
to the terms of the Plan as it existed on the date of the Terminated Member’s
termination of employment.

The nonvested portion of the Terminated Member’s Accrued Benefit shall
constitute a Forfeiture as of the last day of the Plan Year in which such
Terminated Member’s employment with the Employer terminates if the Member has no
vested interest in his Accrued Benefit, or upon the earlier to occur of a fifth
consecutive Break in Service or a distribution of any portion his vested Accrued
Benefit if the Member does have a vested interest in his Accrued Benefit. Any
such Forfeiture shall serve to reduce the Employer’s contributions required
under Article VII. In the event a distribution is made, the relevant Member
shall be afforded the Buy-Back option described in Section 5.4 of the Plan.

In lieu of Monthly Retirement Income commencing at his Normal Retirement Date, a
Terminated Member may elect in writing to receive Monthly Retirement Income
commencing on or after the first day of the month following the date the Member
becomes a Terminated Member and before his Normal Retirement Date, equal in
amount to the Actuarial Equivalent of his Monthly Retirement Income otherwise
commencing at his Normal Retirement Date.

Notwithstanding and in lieu of the foregoing, if a Terminated Member has
completed at least 15 Years of Service as of the date of termination, then he
shall be entitled to elect in writing to receive Monthly Retirement Income,
commencing on or after the first day of the month on or after the Member’s 55th
birthday and before his Normal Retirement Date, equal to the amount otherwise
payable at his Normal Retirement Date, reduced by 5/12ths of 1% for each month
that the commencement of benefits precedes his Normal Retirement Date.

Notwithstanding the foregoing, a Terminated Member shall be entitled to elect in
writing to have his retirement benefit paid in the form of a single lump sum
distribution, to be made as of the first day of the month following the month in
which the Member becomes a Terminated Member and elects to receive the lump sum
distribution and before his Normal Retirement Date, provided benefit payments
have not begun and the Annuity Starting Date has not been reached, equal to the
Actuarial Equivalent of the Monthly Retirement Income otherwise commencing at
the Terminated Member’s Normal Retirement Date or, if the Terminated Member has
completed at least 15 Years of Service as of the date of termination and elects
to receive his lump sum on or after the first day of the month on or after the
Member’s 55th birthday and prior to his Normal Retirement Date, such amount, if
greater, equal to the amount payable at his Normal Retirement Date, reduced by
five twelfths (5/12ths) of one percent (1%) for each month that the date of the
single lump sum distribution precedes his Normal Retirement Date.

Notwithstanding anything herein to the contrary, for purposes of determining a
Member’s vested interest in his Accrued Benefit under the Plan, Years of Service
shall include Years of Service credited after the Freeze Date in accordance with
the provisions of the Plan. A Member with no vested interest in his Accrued
Benefit shall not become vested as a result of the freezing of the Plan.

5.2       Method of Payment of Benefits to Member Separating from Service before
Retirement Date. If the Member separates from service before retirement or
death, the settlement options available to the Member will depend upon the
Member’s marital status as of the date on which benefit payments commence or on
which the Member dies.

(a)       If the Member then has an Eligible Spouse, the vested portion of his
benefit will be paid in the form of a Qualified 50% Joint and Survivor Annuity
as described in Section 3.6(b) unless the Member and his Eligible Spouse,
pursuant to the spousal consent requirements in Section 3.6(b)(2), elect to have
the vested portion of his benefits paid in (i) the form of a 5-year certain and
life annuity or (ii) in a single lump sum distribution. Payments under such
Qualified Joint and Survivor Annuity or 5-year certain and life annuity shall in
fact commence as of the Member’s Normal Retirement Date or, if the Member so
elects in writing, on the first day of any month following the Member becoming a
Terminated Member and before his Normal Retirement Date. If the Member dies
before the commencement of benefits, a 50% survivor annuity equal to the amount
which would be payable to the surviving Eligible Spouse under a Qualified Joint
and Survivor Annuity (as though the Member had lived and begun to receive a
Qualified Joint and Survivor Annuity and died on the commencement date) shall be
payable to the surviving Eligible Spouse, unless the surviving Eligible Spouse
elects in writing to receive a single lump sum distribution equal to the
Actuarial Equivalent of the 50% survivor annuity otherwise payable commencing on
that date. The commencement date of the 50% survivor annuity shall be the first
day of the month following the month which includes the date of the Member’s
death unless a lump sum distribution is elected. Payment of the single lump sum
distribution shall be made as soon as administratively practicable after the
Terminated Member's or surviving Eligible Spouse’s, as applicable, election to
receive a single lump sum distribution provided benefit payments have not begun
and the Annuity Starting Date has not been reached. The death of the surviving
Eligible Spouse shall terminate the right to any payments after the surviving
Eligible Spouse’s death.

(b)       If the Member does not have an Eligible Spouse, the Member shall
receive the vested portion of his Accrued Benefit in the form of (i) a 5-year
certain and life annuity, commencing on the Member’s Normal Retirement Date or
(ii) a single lump sum distribution. Payments of the 5-year certain and life
annuity shall in fact commence as of the Member's Normal Retirement Date or, if
the Member so elects in writing, on the first day of any month following the
Member becoming a Terminated Member and before his Normal Retirement Date.
Payment of the single lump sum distribution shall be made as soon as
administratively practicable after the Terminated Member's election to receive a
single lump sum distribution provided benefit payments have not begun and the
Annuity Starting Date has not been reached. The Terminated Member’s death prior
to the commencement of benefits shall terminate any right to benefits under this
Plan with respect to that Terminated Member.

4.

The Plan is hereby amended by adding the following new Section 3.8 to the end of
Article III of the Plan:

 

“3.8 In-Service Retirement Income.

(a)       Subject to the maximum overall benefit limitations of Article VI, a
Member who remains employed after reaching age 62 may elect to commence payment
of his retirement income as provided in this Section 3.8.

(b)       The election to commence payment of a Member’s retirement income must
be made by the Member on forms provided by the Plan Administrator for such
purpose.

(c)       Payment of the Member’s retirement income with respect to an election
under this Section 3.8 shall be made in any of the settlement options set forth
in the Plan as if the Member terminated employment at such time, subject to
applicable consent requirements.”

 

5.

 

All parts of the Plan not inconsistent herewith are hereby ratified and
affirmed.

 

 

 

IN WITNESS WHEREOF, the Company has caused this First Amendment to be executed
the 28 day of September, 2016, to be effective as of the 1st day of December,
2016.

 

 

 SOUTHWEST GEORGIA FINANCIAL CORPORATION



 

By: /s/DeWitt Drew

 

Title: President and Chief Executive Officer

 

 

 

 

